OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response……20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01743 The Alger Funds II (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: April 30, 2016 ITEM 1. REPORT(S) TO STOCKHOLDERS. Table of Contents The Alger Funds II Shareholders’ Letter 1 Fund Highlights 13 Portfolio Summary 21 Schedules of Investments 22 Statements of Assets and Liabilities 52 Statements of Operations 58 Statements of Changes in Net Assets 61 Financial Highlights 66 Notes to Financial Statements 83 Additional Information 108 Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter April 30, 2016 Dear Shareholders, Investor Stampede Creates Risks and Opportunities Gary Larson’s quirky cartoon series “The Far Side” draws chuckles by having animals exhibit human-like behavior. In one popular cartoon, a massive bison stampede extends to the horizon. One insightful bison quips to a neighboring beast “As if we all knew where we’re going.” The six-month reporting period ended April 30 was notable as a period filled with economic uncertainty, diverging global monetary policies, and significant pressure on interest rates. As with the cartoon, where this takes us as investors is unclear, yet in such periods of deep uncertainty we are reminded that the best decisions are those that are the most thoughtful and not based upon emotion. Many investors, in an unquenchable thirst for income (and a misguided flight to “safety”) have rushed to bond-like equities, that is, equities that pay steady dividends. The end result was striking. While the S&P 500 index gained 0.43%, the Telecomm, Utilities, and Consumer Staples sectors climbed 14.68%, 12.90%, and 6.02%, respectively. These sectors have some of the poorest long-term growth prospects in the current economic environment. On the other hand, higher growth sectors like Information Technology, Health Care, and Consumer Discretionary each sustained losses. We have learned in our 52 years of investing that there is no free lunch. Success in investing is not achieved by considering one factor, such as dividend yield, but instead by understanding companies, their management, their industries, and their competitors. It is with this more complete view that high-quality companies with strong growth potential can be identified. Such companies, we maintain, can potentially provide investors with wealth creation from capital appreciation and with protection from the erosion of inflation upon their savings. Stampedes, of course, can have dire consequences. The recent investor stampede, we believe, is dangerous, as investors have increased their exposure to the risk of higher interest rates and, at the same time, the relatively high valuations of stocks with generally poor growth prospects. We think the opportunities, long term, lie in the opposite direction. In particular, these investors may miss the attractive investment opportunities that can be found within the most vibrant industries in the U.S. and the world. America is seen as a leader in innovation in the Health Care and IT sectors, and has the richest and most diverse consumer market in the world. We believe it is within these sectors that superior companies and investments for long-term growth and capital appreciation can be found. Investing in overseas markets is more challenging with different dynamics at play. The widely followed MSCI ACWI ex USA and MSCI Emerging Markets indices declined 1.51% and 0.01%, respectively, during the reporting period with concerns over commodity prices contributing to weakening investor sentiment. In many overseas markets, this is entirely logical as the economies of many countries are strongly tied to their roles as commodities producers. As in the U.S., defensive sectors tended to outperform abroad. Nevertheless, international markets also have sectors that offer strong potential for long-term growth. The rising middle class in many international markets is creating increased demand for goods and services, which in turn is creating opportunities for leading companies. Our team of international and emerging markets portfolio managers and analysts has a depth of - 1 - experience in navigating foreign markets and identifying through fundamental research high- quality growth companies across the globe. In these markets, diversification is paramount, so our international funds are well diversified, typically owning companies across the globe and across industries. Oil and the U.S. Economy From late 2013 until the start of the reporting period, the price of West Texas Intermediate (WTI) fell from $110.62 a barrel to $46.12. It then declined to a low of $26.19 a barrel as of February 11, which was a 43.20% drop. The decline was accompanied by an 11.43% decline of the S&P 500. In both 2015 and early 2016, many investors misread the decline in oil as a harbinger of a U.S. recession in 2016. We have consistently argued otherwise, noting that while cheap oil prices would, not surprisingly, drive down earnings in the energy and closely related sectors, there were broad benefits to the U.S. economy from lower energy prices. Cheap oil has bolstered Americans’ finances by slashing energy costs and allowing Americans to strengthen their personal balance sheets by increasing their savings. It has also supported retail shopping and spending on homes. The U.S. housing market continues to improve in a steady fashion. Many indicators of consumer spending like ecommerce, travel, leisure, automotive, and home durables are quite healthy, despite the weakness reported in headlines about department store sales and the sales of other “old” economy retailers. Changing patterns of consumer preferences – largely based, in our view, on both ecommerce technology and on the rise of younger generations of Americans (the X and Y generations) as the baby boomers increasingly retire – is a large phenomenon that creates challenges for companies that have failed to adapt to the “new” marketplace and great opportunities for those that have helped define it in our time. Amazon.com, Inc., Netflix, Inc., Alphabet, Inc. (formerly Google), and Apple, Inc. are all doing quite well in this new American marketplace, while the landscape, especially in retail, is littered with companies, once good or even great, but today struggling to adapt their business models to the new and obvious reality. So despite fears, corporate fundamentals are fine in the U.S. S&P 500 earnings ex-materials and ex-energy grew a healthy 6.3% in 2015, despite the additional headwind of a strong U.S. dollar weighing on both exports and foreign earnings. For the first quarter of 2016, overall results for the S&P 500 slowed from that pace, but we expect continued growth in earnings in 2016 (again, ex-materials and ex-energy, though these might actually contribute to earnings growth on a reported basis through declining losses in these sectors). We note that oil appears to have bottomed in February and has since rebounded to close the reporting period at $45.98. Investor sentiment remains very cautious in our view, and indeed almost bearish, but there has been a significant rally in equities of late, with the S&P 500 generating a 13.39% return from February 12 to April 30. Global Economy Weakens Concerns over global economic growth continue. In early 2015, the International Monetary Fund forecasted that the global economy would grow 3.3% in 2015 and 3.8% in 2016. In October, it lowered those numbers to 3.1% for 2015 and 3.6% for this year. It maintained its 2015 estimate in January, but lowered its 2016 estimate to 3.4%. Also during the reporting period, estimates for global corporate earnings per share for the MSCI World Index were revised downward each month, declining from $106.72 in November to $101.20 as of April - 2 - We are encouraged by the actions of many central banks across the globe, including the Bank of Japan (BOJ), the People’s Bank of China, and the European Central Bank, to provide additional economic stimulus. The BOJ, for its part, joined a handful of other countries that have maintained negative interest rates. Many central banks have also expressed a willingness to provide additional stimulus, and in the U.S., the Federal Reserve is taking a cautious approach to normalizing monetary policy after raising the fed funds rate in December. We note, as we did in the fall of 2015 in an Alger market commentary, that monetary policy is not sufficient to stimulate fundamental, lasting growth in any economy. We hope to see future governmental actions to improve structural growth in Europe, Asia, and other foreign markets, and certainly we see that austerity policies are fading globally. Further, in the significant changes occurring in international markets and economies, we see many opportunities for investors. Economic and political concerns have dominated investors’ mindset for a significant time now. But, as in the U.S., there are many companies forging ahead in their markets and globally, showing both solid earnings growth and strong fundamentals. We are always on the lookout for companies that are disrupting traditional business models by exploiting large-scale changes. The internet continues to be an investable trend but, especially in emerging markets, adoption of Western technology and lifestyles (whether directly or in copycat fashion) is meeting with notable success in many regions and sectors. The U.S. Dollar, Emerging Markets, and Interest Rates The previous end of the U.S. asset buying program, or quantitative easing, combined with the Federal Reserve’s start to raising interest rates and anticipation of domestic economic growth, has supported a strong U.S. dollar, especially relative to countries that have been increasing monetary stimulus. At the start of the reporting period, the U.S. Dollar Index, which measures U.S. currency against currencies of trading partners, was at 96.89, up considerably from 79.14 in early 2014. Later in the reporting period, the Federal Reserve signaled that it would take a cautious approach to raising interest rates, which caused the strengthening of the U.S. dollar to moderate slightly, and the U.S. Dollar Index closed the reporting period at 93.80. As mentioned previously, investors have fretted over the impact of a strong dollar on U.S. exports and foreign earnings. We think the strong dollar does pose challenges to U.S. exporters, especially those of undifferentiated commodity-like products or services. In the end, however, we think U.S. companies with value-added products and service models that are differentiated from the competition will do fine. Since global competition is fierce, foreign companies seeking to succeed will invest in superior products and services that will help them obtain their goals. We think there are many U.S. companies that offer highly competitive products and services to the global market, even with the recent disadvantage of a stronger U.S. dollar. Finally, it’s important to note that the strong U.S. dollar has also driven periods of capital outflows from countries with weaker currencies, especially emerging markets. We believe the sensitivity of global markets to the U.S. dollar is likely to cause the Federal Reserve to exercise extreme caution when normalizing monetary policy. At the same time, an estimated $8 trillion in debt is trading globally with negative yields. When the Federal Reserve eventually takes further actions to normalize policy, it’s likely that higher interest rates will attract even more investors to U.S. debt, which could limit increases in yields here at home. - 3 - The Appeal of Growth Equities and the Downside of the Investor Stampede We believe growth stocks are well positioned to outperform the market and especially bond- like equites that have recently reached extreme valuations. The recent market action has left traditional growth stocks at attractive valuations, especially when assessing PEG ratios. PEG ratios are determined by dividing a company’s price-to-earnings ratio, or P/E, by its expected earnings growth rate. As of April 30 of this year, the 12-month forward earnings PEG for the Russell 1000 Growth Index was 42% lower than that of the Russell 1000 Value Index. For most of 2016, the difference in PEGs has exceeded anything that has occurred since at least 2002. In addition, bond-like sectors such as Utilities and Consumer Staples are trading at over a 20% premium to their 20-year average P/E ratio while growth sectors like Information Technology and Health Care are trading at double-digit discounts. From a historical perspective, low P/E ratios have typically indicated strong potential for stocks to outperform and we believe the current valuations of growth stocks are no exception. Over the long term, equity returns are driven by corporate fundamentals, including earnings and revenue growth. While dividend yields play an important role in the total return an investor should expect from equities, it is a mistake, in our view, to focus solely, or overly, on the dividend yield of a stock itself. It is, after all, a company’s fundamental success growing its sales and profits that ultimately will deliver the cash flow to support dividends and future dividend growth. The recent stampede into bond-like equities shows many signs of investors’ failure to discriminate between companies with strong longer term fundamentals and those that simply happen to pay a relatively higher dividend yield today. Much like fixed-income securities, these bond-like equities will be very interest-rate sensitive. Even a small change in interest rates or inflation could hurt the performance of bond-like stocks, especially those trading at high valuations with poor growth prospects or leveraged balance sheets. Reasons for Optimism Concerns over global growth are likely to drive market volatility, but we maintain that the U.S. will continue to be an economic leader. April marked the 74th consecutive month of private-sector job growth in the U.S., which is an unprecedented accomplishment. Over the last year, the majority of those who have returned to the labor force have been from among the long-term unemployed, which is a category of Americans that has traditionally faced substantial challenges with finding work. In addition to steady job creation, the nation’s 5.0% unemployment rate implies that the job market is healthy. We continue to believe that low oil prices combined with low inflation and the Federal Reserve’s cautious approach to raising interest rates will continue to support the country’s economy. Corporate America is also strong. In the fourth quarter, S&P 500 companies ex-financials held $1.44 trillion in cash, according to FactSet Research Systems, Inc. The figure represents a 0.5% year-over-year decline, but is still the third-highest level in 10 years. Fixed capital expenditures during the quarter also declined when compared to the record level of outlays during the same quarter of 2014. Yet, the $170.4 billion in outlays for the final quarter of 2015 represented the third-highest level in 10 years, despite a 41% drop in capital expenditures by energy companies. Corporations are also buying back stock at a rapid pace, with approximately 30% of S&P 500 constituents having reduced their share count by at least 4% during the first quarter, according to S&P Capital IQ. - 4 - We urge investors to carefully assess the appeal of growth equities and to evaluate the role of bond-like equities in their investment strategies. We are in an era of rapid and dynamic change. New technologies such as the internet, smartphones, ebooks, and social media have reached 50% market penetration in a fraction of the time that older innovations such as washing machines, dishwashers, and landline telephones required. Medical innovation in orthopedic, cardiac, and cancer treatments (to name only a few) has advanced and will continue to advance in ways that were unimaginable only a generation or so ago. We think every prudent, long-term investor should have a portfolio “overweight” in the industries, companies, and trends that are changing nearly every aspect of modern day life. Portfolio Matters Alger Spectra Fund The Alger Spectra Fund returned -4.66% for the fiscal six-month period ended April 30, 2016, compared to the -1.64% return of the Russell 3000 Growth Index. During the period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. During a period in which bond-like stocks outperformed, all sectors detracted from the portfolio’s relative performance. Stock selection, however, outperformed in the Information Technology and Energy sectors. Within the Fund's benchmark, however, Information Technology and Energy categories were the worst performers, so the portfolio's overweighting of those sectors offset the benefits of strong stock selection. For the reporting period, the Fund’s average portfolio allocation to long positions, which was increased by leverage, was 99.21% of assets. In aggregate, long positions detracted 4.54 percentage points from absolute performance. The Fund’s average allocation to short positions was -3.23%. The short positions detracted approximately 12 basis points from performance. Among the most important relative contributors were Apple, Inc.; Newell Brands, Inc.; Honeywell International, Inc.; and Edwards Lifesciences Corp. Shares of Facebook, Inc., Cl. A also contributed to results. Facebook performed strongly in response to the company’s social network continuing to take advertising market share from print and television media. We believe investors were also encouraged by the growth of Instagram, which is the company’s video- and photo-sharing network, and by the potential for Facebook to further grow advertising revenues. Conversely, detracting from overall results on a relative basis were Allergan PLC.; Vertex Pharmaceuticals, Inc.; Anadarko Petroleum Corp.; and Norwegian Cruise Line Holdings Ltd. Also detracting from performance was LinkedIn Corp. The company operates the world’s largest social network for professionals and provides services for recruiters and human resource professionals. LinkedIn also offers digital advertising and premium memberships. During the first quarter, the company disclosed disappointing sales and it provided weak profit guidance. It said Europe and Asia were weak areas. Among short positions, The Boston Beer Company, Inc., Cl. A contributed to performance. The company brews and distributes beer under the Samuel Adams brand. Boston Beer stock declined in the fourth quarter after the company lowered its revenue outlook due to a lack of successful new products. Short selling entails selling borrowed stock with the goal of - 5 - buying the stock in the future at a lower price and then returning the security to the lender. As the price of Boston Beer declined, the portfolio’s cost of purchasing the stock declined, resulting in the position having a positive impact on performance. Short position The Valspar Corp., however, detracted from results. The manufacturer of paint and coatings has been losing market share to The Sherwin-Williams Co. Shares of Valspar performed strongly following news that Sherwin-Williams will acquire the company. As the price of Valspar increased, the portfolio’s cost of purchasing the stock also increased, so the position detracted from performance. Alger Green Fund The Alger Green Fund returned -3.52% for the fiscal six-month period ended April 30, 2016, compared to the -1.64% return of the Russell 3000 Growth Index. The Fund seeks long-term capital appreciation by investing at least 80% of its net assets in equity securities of companies of any size that, in the opinion of the Fund’s management, conduct their business in an environmentally sustainable manner while demonstrating promising growth potential. The Fund’s performance, therefore, can be challenged during times when investor enthusiasm for environmentally sustainable companies declines, but it can benefit when investors favor such companies. During the period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Industrials and the largest sector underweight was Health Care. Relative outperformance in the Health Care and Industrials sectors was the most important contributor to performance, while Consumer Discretionary and Information Technology were among sectors that detracted from results. Among the most important relative contributors were ITC Holdings Corp.; Tesla Motors, Inc.; Johnson & Johnson; The Home Depot, Inc.; and Woodward Governor, Inc. Shares of The Home Depot performed strongly late in 2015. The retailer of home-improvement products is benefiting from increasing household net worth and a recovering housing market. The shares contributed to performance as The Home Depot’s strong results stood out during the fourth quarter, which was a period of poor quarterly reports by many retailers. The Home Depot’s results were driven by good expense controls and healthy revenue growth that was generated by solid customer counts. Conversely, detracting from overall results on a relative basis were Acuity Brands, Inc.; Chipotle Mexican Grill, Inc.; Harman International Industries, Inc.; and TerraForm Power, Inc., Cl. A. Shares of Allergan PLC. also detracted from results. The company manufactures and distributes both branded and generic pharmaceuticals globally. With an upcoming presidential election, investors were concerned that increased government regulatory intervention could negatively affect the company’s closing of a planned merger with Pfizer, Inc. The deal was eventually halted by regulators in early April. Alger Mid Cap Focus Fund The Alger Mid Cap Focus Fund returned -5.68% for the fiscal six-month period ended April 30, 2016, compared to the -1.54% return of the Russell Midcap Growth Index. Prior to December 30, 2015, the Fund followed different investment strategies under the name “Alger Analyst Fund” and was managed by a different portfolio manager. - 6 - During the reporting period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. The Information Technology and Materials sectors provided the greatest contributions to relative performance, while Financials and Health Care were among sectors that detracted from results. Among the most important relative contributors were Newell Brands, Inc.; Coach, Inc.; VCA Antech, Inc.; and FEI Co. Shares of HD Supply Holdings, Inc. also contributed to performance. HD Supply Holdings is an industrial distributor of products for infrastructure, housing, commercial buildings, and other construction applications. During the first quarter, investors responded favorably to the healthy residential housing market and stronger-than- expected guidance from the company. Investors also responded favorably to the company refinancing expensive debt. Conversely, detracting from overall results on a relative basis were Vertex Pharmaceuticals, Inc.; WisdomTree Investments, Inc.; Weatherford International PLC.; Norwegian Cruise Line Holdings Ltd.; and Signet Jewelers Ltd. Shares of asset manager WisdomTree Investments, Inc. also detracted from performance. The company offers more than 75 exchange traded funds. The performance of WisdomTree shares weakened in the fourth quarter in response to investors withdrawing assets from the company’s products. Alger Dynamic Opportunities Fund The Alger Dynamic Opportunities Fund returned -4.22% for the fiscal six-month period ended April 30, 2016, compared to the 0.43% return of the Fund’s benchmark, the S&P 500 index. The hedged equity Fund seeks long-term capital appreciation, downside protection, and lower volatility by primarily investing in long and short exposures in equity securities of U.S. companies. The Fund seeks to generate market-like equity returns over a full U.S. market cycle. During shorter-term periods, the Fund may underperform when U.S. equity markets generate strong gains, perform in line or modestly outperform when markets are flat, and should outperform when markets decline. During the reporting period, the Fund’s long exposure was 72.18% of assets. Long positions, in aggregate, underperformed the Fund’s benchmark and detracted approximately 3.83 percentage points from absolute performance. The average exposure to short positions was 15.73% of assets. Short positions trailed the performance of the Fund’s benchmark and detracted approximately 39 basis points from performance. Net exposure, which is the difference between long and short exposure, was 56.45%. Based on the net exposure of long and short positions, the largest sector weightings were Information Technology and Health Care. There was no sector overweight and the largest underweight was Financials. Information Technology and Financials provided the greatest contribution to relative performance, while other sectors detracted from results. Among the most important relative contributors were Euronet Worldwide, Inc.; Cvent, Inc.; Apple, Inc.; and Coach, Inc. Shares of Affiliated Managers Group, Inc. also contributed to performance. The company is a manager of asset managers. Its stock price declined following news that the company was forced to liquidate a fixed-income fund, which - 7 - represented less than 1% of the company’s assets. The shares subsequently performed strongly in response to the company generating strong fund flows relative to the industry. Conversely, detracting from overall results on a relative basis were Incyte Corp.; Shire PLC.; Lions Gate Entertainment Corp.; and LendingClub Corp. Shares of Vertex Pharmaceuticals, Inc. also detracted from results. Disappointing developments with the company's cystic fibrosis drug hurt the share performance. Among short positions, The Boston Beer Co., Inc., Cl. A contributed to performance while Valspar Corp. detracted from performance. The performance of those short positions was highlighted in the Alger Spectra Fund discussion. Alger Emerging Markets Fund The Alger Emerging Markets Fund returned -3.07% for the fiscal six-month period ended April 30, 2016, compared to the -0.01% return of its benchmark, the MSCI Emerging Markets Index. During the reporting period, the largest sector weightings were Financials and Information Technology. The largest sector overweight was Consumer Discretionary and the largest sector underweight was Financials. Financials and Health Care provided the greatest contributions to relative performance, while Consumer Discretionary and Energy were among sectors that detracted from results. Strong stock selection in Taiwan and an underweight of China resulted in those two countries providing the greatest contributions to relative performance. Colombia and Thailand were also among countries that supported relative performance. Stock selection in Russia, Brazil, and South Africa, however, resulted in those three countries being the largest detractors from relative performance. Among the most important relative contributors were Gourmet Master Co., Ltd.; Airports of Thailand Public Co. Ltd. NVDR; Ecopetrol SA; and KB Financial Group, Inc. Shares of BB Seguridade Participacoes SA also supported performance. The company is a Brazilian insurance broker. Its stock performance rebounded in line with other Brazilian financial stocks during the quarter. In March, BB Seguridade management continued to maintain that this will be a challenging year for the entire financial industry irrespective of any changes to the political environment. Conversely, detracting from overall results on a relative basis were China Everbright International Ltd.; Mr Price Group Ltd.; Vipshop Holdings Ltd.; and Itau Unibanco Holding SA Pfd. Shares of PAX Global Technology Limited also detracted from results. PAX Global Technology is the world’s third-largest maker of electronic fund transfer point-of-sale (POS) terminals and is the market leader in mainland China. During the early portion of this year, the company released 2016 guidance that was weaker than expected and investors remained concerned about potential weakness in its core market as well as in Brazil. - 8 - I thank you for putting your trust in Alger. Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. As of April 30, 2016, the following companies represented the stated percentages of Alger assets under management: Amazon.com, Inc., 3.56%; Netflix, Inc.; 0.27%; Alphabet, Inc.; (formerly Google), 05.81%; and Apple, Inc., 4.15%. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless proceeded or accompanied by an effective prospectus for the fund. Fund performance returns represent the six-month period return of Class A shares prior to the deduction of any sales charges and include the reinvestment of any dividends or distributions. The performance data quoted represent past performance, which is not an indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com or call us at (800) 992-3863. The views and opinions of the funds’ management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in a fund. Please refer to the Schedule of Investments for each fund which is included in this report for a complete list of fund holdings as of April 30, 2016. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the funds during the fiscal period. - 9 - A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal system, and lack of industry and country diversification), and may not be suitable for all investors. Special risks associated with investments in emerging country issuers include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and different auditing and legal standards. Foreign currencies are subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls. Some of the countries where a fund can invest may have restrictions that could limit the access to investment opportunities. The securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investing in emerging markets involves higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. Funds that participate in leveraging are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, the fund’s net asset value can decrease more quickly than if the fund had not borrowed. The Alger Spectra Fund and the Alger Dynamic Opportunities Fund may engage in short sales, which presents additional risk. To engage in a short sale, a fund arranges with a broker to borrow the security being sold short. In order to close out its short position, a fund will replace the security by purchasing the security at the price prevailing at the time of replacement. The fund will incur a loss if the price of the security sold short has increased since the time of the short sale and may experience a gain if the price has decreased since the short sale. The Alger Green Fund's environmental focus may limit the investment options available to the Fund and may result in lower returns than returns of funds not subject to such investment considerations. For a more detailed discussion of the risks associated with a fund, please see the prospectus. Before investing, carefully consider a fund’s investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about the Alger Funds II call us at (800) 992-3863 or visit us at www.alger.com . Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, - 10 - SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • S&P 500 index: An index of large company stocks considered representative of the U.S. stock market. • Morgan Stanley Capital International (MSCI) All Country World Index (ACWI) ex USA is an unmanaged, market capitalization-weighted index de - signed to provide a broad measure of equity market performance throughout the world, including both developing and emerging markets, but excluding the United States. • MSCI Emerging Markets Index: A free float-adjusted market capitalization index designed to measure equity market performance in the global emerging markets. • Russell 3000 Growth Index: An index of common stocks designed to track performance of companies with greater than average growth orientation in general. • Russell 1000 Growth Index: An index of common stocks designed to track performance of large-capitalization companies with greater than average growth orientation. • Russell 1000 Value Index: An index designed to track the performance of large-capitalization stocks that that have value characteristics. • Russell Midcap Growth Index: An index of common stocks designed to track performance of medium-capitalization companies with greater than average growth orientation. • The MSCI World Index: An index that captures large and mid cap repre- sentation across 23 Developed Markets (DM) countries. The index covers approximately 85% of the free float-adjusted market capitalization in each country. • FactSet Research Systems, Inc. is a multinational financial data and software company. • S&P Capital IQ provides research, data, and analysis on capital markets and other topics for investment managers, investment banks, private equity funds, advisory firms, corporations and universities. • The U.S. Dollar Index measures U.S. currency against currencies of trading partners. - 11 - FUND PERFORMANCE AS OF 3/31/16 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1YEAR 5 YEARS 10 YEARS Alger Spectra Class A (7.48 )% 10.31 % 10.37 % Alger Spectra Class C * (4.03 )% 10.65 % 10.16 % Alger Spectra Class I † (2.34 )% 11.52 % 11.04 % 1YEAR 5 YEARS Since 12/29/2010 Alger Spectra Class Z (2.06 )% 11.83 % 12.67 % * Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, adjusted to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. Alger Green Fund’s Class A shares performance figures prior to January 12, 2007, are those of the Alger Green Institutional Fund and performance prior to October 19, 2006, represents the performance of the Alger Socially Responsible Growth Institutional Fund Class I, the predecessor fund to the Alger Green Institutional Fund. The predecessor fund followed different investment strategies and had a different portfolio manager. As of January 12, 2007, the Alger Green Institutional Fund became the Alger Green Fund. FUND PERFORMANCE AS OF 3/31/16 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Green Class A (Inception 12/4/00) (6.58 )% 7.29 % 5.44 % 1.45 % Alger Green Class C (Inception 9/24/08) * (3.20 )% 7.57 % n/a 6.77 % Alger Green Class I (Inception 9/24/08) † (1.37 )% 8.46 % n/a 7.61 % Alger Mid Cap Focus Class A (Inception 3/30/07) (15.83 )% 6.56 % n/a 4.85 % Alger Mid Cap Focus Class C (Inception 9/24/08) * (12.45 )% 7.05 % n/a 4.75 % Alger Mid Cap Focus Class I (Inception 9/24/08) † (11.21 )% 7.69 % n/a 5.46 % Alger Dynamic Opportunities Class A (Inception 11/2/09) (9.28 )% 2.51 % n/a 4.30 % Alger Dynamic Opportunities Class C (Inception 12/29/10) ‡ (5.90 )% 2.84 % n/a 4.39 % Alger Dynamic Opportunities Class Z (Inception 12/29/10) (3.95 )% 3.89 % n/a 4.79 % Alger Emerging Markets Class A (Inception 12/29/10) (15.32 )% (4.32 )% n/a (4.26 )% Alger Emerging Markets Class C (Inception 12/29/10) (12.33 )% (4.03 )% n/a (4.10 )% Alger Emerging Markets Class I (Inception 12/29/10) (10.66 )% (3.30 )% n/a (3.38 )% Alger Emerging Markets Class Z (Inception 2/28/14) (10.32 )% n/a n/a (5.20 )% * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. ‡ Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to December 29, 2010, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 12 - ALGER SPECTRA FUND Fund Highlights Through April 30, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Spectra Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell 3000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. The figures for the Alger Spectra Fund Class A and the Russell 3000 Growth Index include reinvestment of dividends. Performance for the Alger Spectra Fund Class C, Class I and Class Z shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5 YEARS 10 YEARS 12/31/1974 Class A (Inception 7/28/69) (7.81 )% 9.12 % 10.22 % 15.53 % Class C (Inception 9/24/08) * (4.34 )% 9.46 % 10.01 % 14.82 % Class I (Inception 9/24/08) † (2.74 )% 10.31 % 10.89 % 15.69 % Russell 3000 Growth Index 0.32 % 11.09 % 8.03 % n/a Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) (2.39 )% 10.62 % n/a 12.20 % Russell 3000 Growth Index 0.32 % 11.09 % n/a 12.26 % - 13 - ALGER SPECTRA FUND Fund Highlights Through April 30, 2016 (Unaudited) (Continued) The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. Class A, C, and I historical performance is calculated from December 31, 1974, the first full calendar year that Fred Alger Management, Inc. was the Fund's investment advisor. The Fund operated as a closed-end fund from August 23, 1978 to February 12, 1996, during which time the calculation of total return assumes dividends were reinvested at market value. Had dividends not been reinvested, performance would have been lower. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger. com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. - 14 - ALGER GREEN FUND Fund Highlights Through April 30, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Green Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell 3000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2016. The figures for the Alger Green Fund Class A and the Russell 3000 Growth Index include reinvestment of dividends. Performance for the Alger Green Fund Class C and Class I shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5 YEARS 10 YEARS 12/4/2000 Class A (Inception 12/4/00) (8.69 )% 6.63 % 5.20 % 1.33 % Russell 3000 Growth Index 0.32 % 11.09 % 8.03 % 4.07 % PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5 YEARS 10 YEARS 12/4/2000 Class C (Inception 9/24/08) * (5.22 )% 6.95 % n/a 6.47 % Class I (Inception 9/24/08) † (3.52 )% 7.81 % n/a 7.29 % Russell 3000 Growth Index 0.32 % 11.09 % n/a 11.19 % - 15 - ALGER GREEN FUND Fund Highlights Through April 30, 2016 (Unaudited) (Continued) The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. Performance figures prior to January 12, 2007, are those of the Alger Green Institutional Fund and performance prior to October 19, 2006, represents the performance of the Alger Socially Responsible Growth Institutional Fund Class I, the predecessor fund to the Alger Green Institutional Fund. The pre - decessor fund followed different investment strategies and had a different portfolio manager. As of January 12, 2007, the Alger Green Institutional Fund became the Alger Green Fund. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 16 - ALGER MID CAP FOCUS FUND Fund Highlights Through April 30, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Focus Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell Midcap Growth Index (an unmanaged index of common stocks) from March 30, 2007, the inception date of the Alger Mid Cap Focus Fund Class A, through April 30, 2016. Prior to December 30, 2015, the Fund followed different investment strategies under the name “Alger Analyst Fund” and was managed by a different portfolio manager. Accordingly, performance prior to that date does not reflect the Fund’s current investment strategies and investment personnel. The figures for the Alger Mid Cap Focus Fund Class A and the Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Focus Fund Class C and Class I shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5 YEARS 10 YEARS 3/30/2007 Class A (Inception 3/30/07) (13.43 )% 5.87 % n/a 4.81 % Class C (Inception 9/24/08) * (9.97 )% 6.34 % n/a 4.71 % Class I (Inception 9/24/08) † (8.67 )% 7.00 % n/a 5.42 % Russell Midcap Growth Index (4.13 )% 9.20 % n/a 7.41 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. - 17 - ALGER DYNAMIC OPPORTUNITIES FUND Fund Highlights Through April 30, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in Alger Dynamic Opportunities Fund Class A shares, with an initial 5.25% maximum sales charge, and the S&P 500 Index and the Blended S&P 500/3-Month London Interbank Offered Rate (“LIBOR”) (an unmanaged indices of common stocks) from November 2, 2009, the inception date of the Alger Dynamic Opportunities Fund Class A, through April 30, 2016. The figures for the Alger Dynamic Opportunities Fund Class A and the S&P 500 Index and the Blended S&P 500/LIBOR include reinvestment of dividends. Performance for the Alger Dynamic Opportunities Fund Class C and Class Z shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5 YEARS 10 YEARS 11/2/2009 Class A (Inception 11/2/09) (9.52 )% 1.72 % n/a 4.10 % Class C (Inception 12/29/10) * (6.12 )% 2.07 % n/a 4.17 % S&P 500 Index 1.21 % 11.02 % n/a 13.48 % Blended S&P 500 / LIBOR 1.02 % 5.74 % n/a 6.94 % Since 1YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) (4.24 )% 3.11 % n/a 4.53 % S&P 500 Index 1.21 % 11.02 % n/a 12.06 % Blended S&P 500 / LIBOR 1.02 % 5.74 % n/a 6.23 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 18 - ALGER DYNAMIC OPPORTUNITIES FUND Fund Highlights Through April 30, 2016 (Unaudited) (Continued) * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to December 29, 2010, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 19 - ALGER EMERGING MARKETS FUND Fund Highlights Through April 30, 2016 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in Alger Emerging Markets Fund Class A shares, with an initial 5.25% maximum sales charge, and the MSCI Emerging Markets Index (an unmanaged index of common stocks) from December 29, 2010, the inception date of the Alger Emerging Markets Fund Class A, through April 30, 2016. The figures for the Alger Emerging Markets Fund Class A and the MSCI Emerging Markets Index include reinvestment of dividends. Performance for the Alger Emerging Markets Fund Class C, Class I and Class Z shares will vary from the results shown above due to differences in expense and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/16 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5 YEARS 10 YEARS 12/29/2010 Class A (Inception 12/29/10) (19.69 )% (4.84 )% n/a (4.11 )% Class C (Inception 12/29/10) (16.70 )% (4.53 )% n/a (3.95 )% Class I (Inception 12/29/10) (15.30 )% (3.82 )% n/a (3.24 )% MSCI Emerging Markets Index (17.56 )% (4.28 )% n/a (2.86 )% Since 1YEAR 5 YEARS 10 YEARS 2/28/2014 Class Z (Inception 2/28/14) (14.86 )% n/a n/a (4.75 )% MSCI Emerging Markets Index (17.56 )% n/a n/a (3.65 )% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 20 - PORTFOLIO SUMMARY† April 30, 2016 ` Alger Mid Cap Focus Alger Dynamic SECTORS Alger Spectra Fund * Alger Green Fund Fund Opportunities Fund * Consumer Discretionary 19.3 % 24.8 % 20.7 % 15.4 % Consumer Staples 8.4 7.0 0.0 5.5 Energy 1.4 0.0 1.3 1.0 Financials 3.7 2.3 7.2 29.5 Health Care 18.8 9.8 14.8 8.0 Industrials 9.8 16.5 18.8 2.1 Information Technology 34.1 24.6 23.0 25.8 Market Indices 0.0 0.0 0.0 (1.0 ) Materials 0.9 2.7 4.9 (0.3 ) Utilities 0.0 2.4 0.0 (0.3 ) Short-Term Investments and Net Other Assets 3.6 9.9 9.3 14.3 % Alger Emerging Markets COUNTRY Fund Brazil 7.2 % Cayman Islands 3.1 China 20.7 Colombia 1.7 Germany 0.5 Hong Kong 1.9 India 10.2 Indonesia 3.3 Luxembourg 1.6 Malaysia 1.4 Mexico 5.7 Peru 0.7 Philippines 1.0 Russia 1.4 South Africa 4.9 South Korea 14.9 Switzerland 1.7 Taiwan 9.7 Thailand 2.0 Turkey 0.5 United Arab Emirates 0.7 United Kingdom 1.2 United States 0.1 Cash and Net Other Assets 3.9 % * Includes short sales as a reduction of sector exposure. † Based on net assets for each Fund - 21 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—96.3% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 178,292 $ AEROSPACE & DEFENSE—4.9% Honeywell International, Inc. + 1,729,000 197,572,830 Lockheed Martin Corp. 134,455 31,244,653 The Boeing Co. + 224,100 30,208,680 TransDigm Group, Inc.* 21,000 4,785,270 AIRLINES—1.3% Delta Air Lines, Inc. 563,400 23,476,878 Southwest Airlines Co 792,200 35,340,042 Spirit Airlines, Inc.* 266,800 11,720,524 ALTERNATIVE CARRIERS—0.6% Level 3 Communications, Inc.* 617,100 APPAREL ACCESSORIES & LUXURY GOODS—0.8% Hanesbrands, Inc. 496,300 14,407,589 PVH Corp. 172,000 16,443,200 Under Armour, Inc., Cl. A* 253,000 11,116,820 APPLICATION SOFTWARE—2.2% Adobe Systems, Inc.* 528,500 49,795,270 salesforce.com, inc.* 913,721 69,260,052 AUTO PARTS & EQUIPMENT—1.3% Delphi Automotive PLC. 653,273 48,100,491 Lear Corp. 148,100 17,050,753 WABCO Holdings, Inc.* 64,697 7,256,415 AUTOMOBILE MANUFACTURERS—0.1% Tesla Motors, Inc.* 23,500 BIOTECHNOLOGY—4.7% ACADIA Pharmaceuticals, Inc.* 457,161 14,766,300 Biogen, Inc.* + 180,780 49,712,692 BioMarin Pharmaceutical, Inc.* 438,094 37,097,800 Celgene Corp.* 614,100 63,504,081 Gilead Sciences, Inc. 510,047 44,991,246 Incyte Corp.* 110,900 8,014,743 Vertex Pharmaceuticals, Inc.* + 416,128 35,096,236 BREWERS—1.6% Anheuser-Busch InBev SA# 54,500 6,767,810 Molson Coors Brewing Co., Cl. B 858,000 82,050,540 BROADCASTING—2.0% CBS Corp., Cl. B 1,977,200 BROADCASTING & CABLE TV—0.2% Discovery Communications, Inc., Series A* 388,400 - 22 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—0.3% Fortune Brands Home & Security, Inc. 167,640 $ 9,288,932 Lennox International, Inc. 34,800 4,696,260 CABLE & SATELLITE—1.7% Comcast Corporation, Cl. A 1,488,855 CASINOS & GAMING—0.2% Red Rock Resorts, Inc., Cl. A* 713,700 COMMUNICATIONS EQUIPMENT—0.5% Arista Networks, Inc.* 228,935 15,251,650 Ciena Corp.* 528,300 8,891,289 Cisco Systems, Inc. 99,800 2,743,502 CONSUMER FINANCE—0.1% LendingClub Corp.* 717,681 DATA PROCESSING & OUTSOURCED SERVICES—3.7% Sabre Corp. 776,400 22,476,780 Visa, Inc., Cl. A + 2,314,781 178,793,684 DIVERSIFIED CHEMICALS—0.1% EI Du Pont de Nemours & Co. 87,730 DRUG RETAIL—1.4% CVS Caremark Corp. 587,781 59,071,990 Walgreens Boots Alliance, Inc. 221,650 17,572,412 ELECTRICAL COMPONENTS & EQUIPMENT—0.4% Eaton Corp., PLC. 315,600 ENVIRONMENTAL & FACILITIES SERVICES—0.4% Stericycle, Inc.* 243,700 FOOD RETAIL—0.4% The Kroger Co. 664,000 FOOTWEAR—0.1% NIKE, Inc., Cl. B 84,400 GENERAL MERCHANDISE STORES—0.7% Dollar General Corp. 254,264 20,826,764 Dollar Tree, Inc.* 203,000 16,181,130 HEALTH CARE EQUIPMENT—3.5% Boston Scientific Corp.* 1,376,400 30,170,688 DexCom, Inc.* 415,433 26,745,576 Edwards Lifesciences Corp.* 428,300 45,489,743 Intuitive Surgical, Inc.* 11,300 7,077,868 Medtronic PLC. 379,500 30,037,425 STERIS PLC. 501,122 35,414,292 Stryker Corp. 141,800 15,457,618 HEALTH CARE FACILITIES—0.8% Amsurg Corp.* 130,816 10,593,480 HCA Holdings, Inc.* 77,051 6,211,851 - 23 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) Universal Health Services, Inc., Cl. B 181,200 $ 24,222,816 HOME ENTERTAINMENT SOFTWARE—1.1% Activision Blizzard, Inc. 245,700 8,469,279 Electronic Arts, Inc.* 814,358 50,368,042 HOME IMPROVEMENT RETAIL—0.9% Lowe's Companies, Inc. 72,400 5,503,848 The Home Depot, Inc. 326,358 43,696,073 HOTELS RESORTS & CRUISE LINES—1.6% Ctrip.com International Ltd.#* 271,960 11,860,175 Diamond Resorts International, Inc.* 369,600 7,839,216 Norwegian Cruise Line Holdings Ltd.* 819,558 40,068,191 Royal Caribbean Cruises Ltd. 332,600 25,743,240 HOUSEWARES & SPECIALTIES—1.9% Newell Brands, Inc. 2,304,690 HYPERMARKETS & SUPER CENTERS—0.5% Costco Wholesale Corp. 178,600 INDUSTRIAL CONGLOMERATES—0.8% 3M Co. 104,000 17,407,520 General Electric Co. 865,322 26,608,651 INTEGRATED OIL & GAS—0.3% TOTAL SA# 268,700 INTEGRATED TELECOMMUNICATION SERVICES—1.3% AT&T, Inc. 968,800 37,608,816 Verizon Communications, Inc. 615,300 31,343,382 INTERNET RETAIL—4.3% Amazon.com, Inc.* + 328,653 216,776,232 NetFlix, Inc.* 148,380 13,358,652 The Priceline Group, Inc.* + 2,100 2,821,686 INTERNET SOFTWARE & SERVICES—13.6% Alphabet, Inc., Cl. C* + 522,952 362,410,966 comScore, Inc.* 667,340 20,433,951 Facebook, Inc., Cl. A* + 2,091,518 245,920,686 LinkedIn Corp., Cl. A* 120,800 15,137,448 Match Group, Inc.* 1,280,000 14,592,000 Palantir Technologies, Inc., Cl. A* ,@ 348,292 3,831,212 Stamps.com, Inc.* 166,000 13,671,760 Twitter, Inc.* 105,600 1,543,872 Yahoo! Inc.* 1,537,595 56,275,977 INVESTMENT BANKING & BROKERAGE—0.3% Morgan Stanley 380,259 10,289,809 - 24 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INVESTMENT BANKING & BROKERAGE—(CONT.) The Goldman Sachs Group, Inc. 28,700 $ 4,709,957 LEISURE PRODUCTS—0.5% Coach, Inc. 695,700 LIFE SCIENCES TOOLS & SERVICES—2.1% Thermo Fisher Scientific, Inc. + 768,314 MANAGED HEALTH CARE—2.3% Aetna, Inc. 173,177 19,442,582 Humana, Inc. 74,600 13,209,422 UnitedHealth Group, Inc. 708,924 93,351,112 MOVIES & ENTERTAINMENT—0.5% The Walt Disney Co. 78,100 8,064,606 Time Warner, Inc. 254,800 19,145,672 OIL & GAS EQUIPMENT & SERVICES—0.4% Halliburton Company 356,800 14,739,408 Weatherford International PLC.* 1,030,730 8,379,835 OIL & GAS EXPLORATION & PRODUCTION—0.7% EOG Resources, Inc. 368,900 30,478,518 Pioneer Natural Resources Co. 55,200 9,168,720 OTHER DIVERSIFIED FINANCIAL SERVICES—0.3% Bank of America Corp. 1,147,812 PACKAGED FOODS & MEATS—1.0% Mead Johnson Nutrition Co., Cl. A + 32,400 2,823,660 Pinnacle Foods, Inc. 363,300 15,472,947 The Kraft Heinz Co. 294,657 23,003,872 The WhiteWave Foods Co.* 254,800 10,245,508 TreeHouse Foods, Inc.* 38,000 3,359,200 PHARMACEUTICALS—5.0% Allergan PLC.* + 531,666 115,137,589 Bristol-Myers Squibb Co. + 1,242,725 89,699,891 Eli Lilly & Co. 291,917 22,048,491 Pacira Pharmaceuticals, Inc.* 631,407 34,165,433 Shire PLC. 113,486 7,082,480 RAILROADS—0.3% Union Pacific Corp. 205,947 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 334,300 RESTAURANTS—1.5% McDonald's Corp. 282,422 35,723,559 Starbucks Corp. + 764,860 43,008,078 - 25 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SECURITY & ALARM SERVICES—0.5% Tyco International PLC. 705,305 $ SEMICONDUCTORS—2.7% Broadcom Ltd. 409,020 59,614,665 Microsemi Corp.* 993,531 33,571,412 NXP Semiconductors NV* 519,461 44,299,634 Skyworks Solutions, Inc. 134,425 8,982,279 SOFT DRINKS—2.1% Monster Beverage Corp.* 88,800 12,806,736 PepsiCo, Inc. + 953,015 98,122,424 SPECIALIZED CONSUMER SERVICES—0.5% ServiceMaster Global Holdings, Inc.* 642,900 SPECIALIZED FINANCE—0.2% S&P Global, Inc. 100,601 SPECIALTY CHEMICALS—0.8% Celanese Corp. 84,300 5,960,010 PPG Industries, Inc. 158,900 17,540,971 The Sherwin-Williams Co. 74,900 21,519,519 SPECIALTY STORES—0.9% Dick's Sporting Goods, Inc. 173,200 8,026,088 Signet Jewelers Ltd. 369,798 40,145,271 SYSTEMS SOFTWARE—5.8% Fortinet, Inc.* 442,900 14,398,679 Microsoft Corp. + 4,823,475 240,546,698 Oracle Corp. 205,500 8,191,230 Red Hat, Inc.* 267,300 19,611,801 ServiceNow, Inc.* 378,000 27,019,440 TubeMogul, Inc.* 272,533 3,532,028 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.6% Apple, Inc. + 2,644,295 TOBACCO—1.5% Altria Group, Inc. 828,100 51,930,151 Philip Morris International, Inc. 299,300 29,367,316 TRADING COMPANIES & DISTRIBUTORS—0.9% HD Supply Holdings, Inc.* 1,350,971 TRUCKING—0.1% Old Dominion Freight Line, Inc.* 40,100 TOTAL COMMON STOCKS (Cost $4,758,716,795) PREFERRED STOCKS—0.7% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 1,537,428 645,720 - 26 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE ADVERTISING—(CONT.) Choicestream, Inc., Cl. B* ,@,(a) 3,765,639 $ 1,581,568 BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc.* ,@,(a) 2,912,012 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 1,420,438 15,624,818 Palantir Technologies, Inc., Cl. D* ,@ 185,062 2,035,682 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 171,099 TOTAL PREFERRED STOCKS (Cost $32,736,484) MASTER LIMITED PARTNERSHIP—0.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.7% The Blackstone Group LP. 1,416,791 (Cost $46,214,948) REAL ESTATE INVESTMENT TRUST—2.1% SHARES VALUE MORTGAGE—0.7% Blackstone Mortgage Trust, Inc., Cl. A 1,352,004 RESIDENTIAL—0.2% American Campus Communities, Inc. 247,900 SPECIALIZED—1.2% Crown Castle International Corp. 778,300 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $115,956,766) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 2,715,111 (Cost $2,715,111) Total Investments (Cost $4,956,340,104) (b) 99.9 % Other Assets in Excess of Liabilities 0.1 % NET ASSETS 100.0 % $ - 27 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $5,052,632,080, amounted to $341,731,458 which consisted of aggregate gross unrealized appreciation of $573,806,968 and aggregate gross unrealized depreciation of $232,075,510. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Choicestream , Inc. 03/14/14 $ % $ % Choicestream , Inc., Cl. A 12/17/13 % % Choicestream , Inc., Cl. B 07/10/14 % % Intarcia Therapeutics, Inc. 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Total $ 45,326,110 0.84 % + All or a portion of this security is held as collateral for securities sold short. See Notes to Financial Statements. - 28 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments- Securities Sold Short April 30, 2016 (Unaudited) COMMON STOCKS—-1.6% SHARES VALUE AIR FREIGHT & LOGISTICS—-0.1% Expeditors International of Washington Inc. (116,600 ) $ ) AIRLINES—-0.1% JetBlue Airways Corp.* (195,200 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.1% Ameriprise Financial, Inc. (29,700 ) ) AUTO PARTS & EQUIPMENT—-0.1% Gentex Corp. (348,600 ) ) BREWERS—-0.1% The Boston Beer Co., Inc., Cl. A* (19,600 ) ) BROADCASTING—-0.1% Scripps Networks Interactive, Inc., Cl. A (83,700 ) ) CASINOS & GAMING—-0.1% Wynn Resorts Ltd. (84,400 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.3% Automatic Data Processing, Inc. (189,270 ) (16,739,039) ELECTRICAL COMPONENTS & EQUIPMENT—-0.1% Acuity Brands, Inc. (25,746 ) ) INDUSTRIAL MACHINERY—-0.2% Nordson Corp. (160,600 ) (12,322,838) IT CONSULTING & OTHER SERVICES—0.0% Gartner, Inc.* (25,400 ) ) SEMICONDUCTORS—-0.1% Synaptics, Inc.* (70,962 ) ) THRIFTS & MORTGAGE FINANCE—0.0% People's United Financial, Inc. (171,800 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.2% WW Grainger, Inc. (35,700 ) ) TOTAL COMMON STOCKS (Proceeds$86,260,212) $ Total (Proceeds $86,260,212) $ * Non-income producing security. See Notes to Financial Statements. - 29 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—91.6% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 3,619 $ AEROSPACE & DEFENSE—3.9% Hexcel Corp. 24,450 1,106,851 Honeywell International, Inc. 18,140 2,072,858 AGRICULTURAL & FARM MACHINERY—0.5% Lindsay Corp. 5,510 AIR FREIGHT & LOGISTICS—2.5% FedEx Corp. 6,240 1,030,286 United Parcel Service, Inc., Cl. B 9,750 1,024,433 AUTO PARTS & EQUIPMENT—2.7% BorgWarner, Inc. 18,195 653,564 Delphi Automotive PLC. 7,260 534,554 Johnson Controls, Inc. 24,140 999,396 AUTOMOBILE MANUFACTURERS—2.2% Tesla Motors, Inc.* 7,545 COMMODITY CHEMICALS—0.7% Calgon Carbon Corp. 33,530 COMMUNICATIONS EQUIPMENT—1.0% Cisco Systems, Inc. 31,190 CONSTRUCTION & ENGINEERING—0.7% AECOM* 16,870 CONSUMER ELECTRONICS—0.9% Harman International Industries, Inc. 9,665 CONSUMER FINANCE—0.6% Synchrony Financial* 14,710 DATA PROCESSING & OUTSOURCED SERVICES—2.7% Alliance Data Systems Corp.* 3,065 623,145 Visa, Inc., Cl. A 20,810 1,607,365 DISTRIBUTORS—2.0% LKQ Corp.* 51,590 DRUG RETAIL—1.7% CVS Caremark Corp. 14,215 ELECTRIC UTILITIES—2.4% Duke Energy Corp. 9,935 782,680 ITC Holdings Corp. 27,560 1,214,569 ELECTRICAL COMPONENTS & EQUIPMENT—0.6% SolarCity Corp.* 17,275 - 30 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT MANUFACTURERS—0.8% Itron, Inc.* 15,035 $ ENVIRONMENTAL & FACILITIES SERVICES—4.4% Clean Harbors, Inc.* 11,545 570,323 Covanta Holding Corp. 37,680 612,677 Tetra Tech, Inc. 37,500 1,102,500 Waste Management, Inc. 23,160 1,361,576 FOOTWEAR—3.3% NIKE, Inc., Cl. B 45,380 HEALTH CARE FACILITIES—0.5% HCA Holdings, Inc.* 5,265 HOME IMPROVEMENT RETAIL—4.0% The Home Depot, Inc. 24,815 HOUSEHOLD PRODUCTS—1.3% The Procter & Gamble Co. 13,504 HYPERMARKETS & SUPER CENTERS—0.4% Wal-Mart Stores, Inc. 4,540 INDUSTRIAL CONGLOMERATES—1.3% General Electric Co. 34,377 INDUSTRIAL MACHINERY—2.6% Woodward Governor Co. 19,370 1,050,048 Xylem, Inc. 25,755 1,076,044 INTEGRATED TELECOMMUNICATION SERVICES—1.5% Verizon Communications, Inc. 24,195 INTERNET RETAIL—4.0% Amazon.com, Inc.* 5,020 INTERNET SOFTWARE & SERVICES—8.9% Alphabet, Inc., Cl. A* 2,530 1,790,936 Alphabet, Inc., Cl. C* 2,536 1,757,473 eBay, Inc.* 17,290 422,395 Facebook, Inc., Cl. A* 28,060 3,299,295 INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 23,395 LIFE & HEALTH INSURANCE—0.9% Lincoln National Corp. 17,095 MANAGED HEALTH CARE—2.5% Aetna, Inc. 11,810 1,325,909 Humana, Inc. 4,065 719,789 MOVIES & ENTERTAINMENT—2.1% The Walt Disney Co. 16,885 - 31 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PACKAGED FOODS & MEATS—1.1% The WhiteWave Foods Co.* 22,670 $ PAPER PRODUCTS—1.1% Sappi Ltd.# 11,780 PHARMACEUTICALS—6.8% Allergan PLC.* 4,195 908,469 Bristol-Myers Squibb Co. 28,475 2,055,326 Johnson & Johnson 16,505 1,849,880 Merck & Co., Inc. 14,250 781,470 RESTAURANTS—3.6% Chipotle Mexican Grill, Inc.* 2,905 1,222,918 Starbucks Corp. 30,110 1,693,085 SEMICONDUCTORS—3.4% Broadcom Ltd. 2,749 400,667 ChipMOS TECHNOLOGIES Bermuda Ltd. 22,060 371,049 First Solar, Inc.* 22,100 1,234,064 Intel Corp. 25,545 773,503 SOFT DRINKS—2.5% The Coca-Cola Co. 45,080 SPECIALTY CHEMICALS—0.9% Chemtura Corp.* 27,245 SYSTEMS SOFTWARE—1.9% Microsoft Corp. 31,350 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.9% Apple, Inc. 47,490 4,451,712 EMC Corp. 15,480 404,183 TOTAL COMMON STOCKS (Cost $53,980,655) PREFERRED STOCKS—0.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 31,215 13,110 Choicestream, Inc., Cl. B* ,@,(a) 69,819 29,324 TOTAL PREFERRED STOCKS (Cost $66,854) Total Investments (Cost $54,047,509) (b) 91.6 % Other Assets in Excess of Liabilities 8.4 % NET ASSETS 100.0 % $ # American Depositary Receipts. - 32 - THE ALGER FUNDS II | ALGER GREEN FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $54,071,654, amounted to $21,172,629 which consisted of aggregate gross unrealized appreciation of $23,141,027 and aggregate gross unrealized depreciation of $1,968,398. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Choicestream , Inc. 03/14/14 $ % $ % Choicestream , Inc., Cl. A 12/17/13 % % Choicestream , Inc., Cl. B 07/10/14 % % Total $ 43,954 0.05 % See Notes to Financial Statements. - 33 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—84.2% SHARES VALUE AEROSPACE & DEFENSE—3.2% Hexcel Corp. 3,372 $ 152,650 TransDigm Group, Inc.* 519 118,265 AIRLINES—1.8% Southwest Airlines Co 2,389 106,573 United Continental Holdings, Inc.* 864 39,580 APPAREL ACCESSORIES & LUXURY GOODS—3.0% Hanesbrands, Inc. 6,338 183,992 Under Armour, Inc., Cl. A* 1,458 64,065 ASSET MANAGEMENT & CUSTODY BANKS—0.7% WisdomTree Investments, Inc. 5,651 AUTO PARTS & EQUIPMENT—3.5% Delphi Automotive PLC. 2,476 182,308 WABCO Holdings, Inc.* 952 106,776 BIOTECHNOLOGY—1.9% Vertex Pharmaceuticals, Inc.* 1,872 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.1% Wabtec Corp. 1,139 DATA PROCESSING & OUTSOURCED SERVICES—6.9% Alliance Data Systems Corp.* 592 120,359 MAXIMUS, Inc. 3,181 168,275 Sabre Corp. 7,697 222,828 Vantiv, Inc., CL. A* 1,238 67,521 ELECTRONIC EQUIPMENT MANUFACTURERS—1.8% FEI Co. 1,666 ENVIRONMENTAL & FACILITIES SERVICES—1.6% Stericycle, Inc.* 1,389 GENERAL MERCHANDISE STORES—1.9% Dollar Tree, Inc.* 1,956 HEALTH CARE EQUIPMENT—2.9% STERIS PLC. 3,396 HEALTH CARE FACILITIES—5.8% Amsurg Corp.* 2,814 227,878 VCA Antech, Inc.* 4,074 256,540 HEALTH CARE TECHNOLOGY—2.6% Medidata Solutions, Inc.* 5,024 HOME IMPROVEMENT RETAIL—1.1% The Home Depot, Inc. 717 - 34 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—2.8% Norwegian Cruise Line Holdings Ltd.* 4,714 $ HOUSEWARES & SPECIALTIES—2.6% Newell Brands, Inc. 4,728 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.0% WageWorks, Inc.* 1,508 INDUSTRIAL MACHINERY—0.7% Colfax Corp.* 1,930 INTERNET SOFTWARE & SERVICES—3.5% Criteo SA#* 3,005 125,278 Facebook, Inc., Cl. A* 1,419 166,846 LEISURE PRODUCTS—1.7% Coach, Inc. 3,458 OIL & GAS EQUIPMENT & SERVICES—1.3% Weatherford International PLC.* 13,827 PHARMACEUTICALS—1.6% Pacira Pharmaceuticals, Inc.* 2,493 RESEARCH & CONSULTING SERVICES—4.5% CoStar Group, Inc.* 847 167,122 Verisk Analytics, Inc., Cl. A* 2,693 208,923 SECURITY & ALARM SERVICES—2.1% Tyco International PLC. 4,560 SEMICONDUCTORS—4.4% Microsemi Corp.* 6,082 205,511 Skyworks Solutions, Inc. 2,414 161,303 SPECIALIZED CONSUMER SERVICES—2.0% ServiceMaster Global Holdings, Inc.* 4,435 SPECIALTY CHEMICALS—4.9% Axalta Coating Systems Ltd.* 7,853 223,575 Celanese Corp. 1,081 76,427 The Sherwin-Williams Co. 388 111,476 SPECIALTY STORES—3.4% Signet Jewelers Ltd. 1,109 120,393 Ulta Salon, Cosmetics & Fragrance, Inc.* 773 161,001 SYSTEMS SOFTWARE—4.4% ServiceNow, Inc.* 2,503 178,914 TubeMogul, Inc.* 14,286 185,147 - 35 - THE ALGER FUNDS II |ALGER MID CAP FOCUS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TRADING COMPANIES & DISTRIBUTORS—3.5% HD Supply Holdings, Inc.* 8,472 $ TOTAL COMMON STOCKS (Cost $6,926,412) MASTER LIMITED PARTNERSHIP—1.4% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. 4,113 (Cost $132,488) REAL ESTATE INVESTMENT TRUST—5.1% SHARES VALUE MORTGAGE—2.0% Blackstone Mortgage Trust, Inc., Cl. A 6,039 SPECIALIZED—3.1% Crown Castle International Corp. 3,015 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $425,638) Total Investments (Cost $7,484,538) (a) 90.7 % Other Assets in Excess of Liabilities 9.3 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $7,489,423, amounted to $79,059 which consisted of aggregate gross unrealized appreciation of $519,325 and aggregate gross unrealized depreciation of $440,266. * Non-income producing security. See Notes to Financial Statements. - 36 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—75.2% SHARES VALUE AEROSPACE & DEFENSE—1.9% Honeywell International, Inc. + 17,225 $ APPAREL ACCESSORIES & LUXURY GOODS—3.0% Hanesbrands, Inc. 44,695 1,297,496 Michael Kors Holdings Ltd.* 10,150 524,349 Ralph Lauren Corp. 13,980 1,303,076 APPLICATION SOFTWARE—1.5% Blackbaud, Inc. 8,395 518,559 Guidewire Software, Inc.* 6,675 380,275 salesforce.com, inc.* 8,305 629,519 ASSET MANAGEMENT & CUSTODY BANKS—1.5% Affiliated Managers Group, Inc.* 8,975 AUTO PARTS & EQUIPMENT—0.9% Delphi Automotive PLC. + 12,370 BIOTECHNOLOGY—2.4% BioMarin Pharmaceutical, Inc.* 3,485 295,110 Celgene Corp.* 5,880 608,051 Gilead Sciences, Inc. + 8,920 786,833 Incyte Corp.* 6,360 459,637 Vertex Pharmaceuticals, Inc.* + 3,740 315,432 BREWERS—1.4% Molson Coors Brewing Co., Cl. B + 15,455 BROADCASTING—1.5% CBS Corp., Cl. B 27,850 CABLE & SATELLITE—1.2% Comcast Corporation, Cl. A + 19,988 CONSUMER FINANCE—1.7% LendingClub Corp.* 228,030 DATA PROCESSING & OUTSOURCED SERVICES—5.3% Euronet Worldwide, Inc.* 21,335 1,644,929 Sabre Corp. 27,040 782,808 Visa, Inc., Cl. A + 39,530 3,053,297 GENERAL MERCHANDISE STORES—1.0% Dollar Tree, Inc.* 13,000 HEALTH CARE EQUIPMENT—1.4% DexCom, Inc.* 4,655 299,689 Edwards Lifesciences Corp.* 7,045 748,249 Intuitive Surgical, Inc.* 670 419,661 HEALTH CARE FACILITIES—0.5% Universal Health Services, Inc., Cl. B + 4,092 - 37 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE SUPPLIES—0.5% Neogen Corp.* 10,605 $ HOME ENTERTAINMENT SOFTWARE—0.4% Electronic Arts, Inc.* 5,900 HOMEBUILDING—0.6% Lennar Corp., Cl. A 13,580 HOTELS RESORTS & CRUISE LINES—4.7% Diamond Resorts International, Inc.* 61,732 1,309,336 Norwegian Cruise Line Holdings Ltd.* + 62,425 3,051,958 Royal Caribbean Cruises Ltd. 6,615 512,001 HOUSEWARES & SPECIALTIES—1.0% Newell Brands, Inc. 21,779 INDUSTRIAL MACHINERY—0.5% Sun Hydraulics Corp. 14,600 INTERNET RETAIL—2.3% Amazon.com, Inc.* + 3,575 INTERNET SOFTWARE & SERVICES—12.0% Alphabet, Inc., Cl. C* + 5,372 3,722,850 comScore, Inc.* 10,740 328,859 Criteo SA#* 37,825 1,576,924 Facebook, Inc., Cl. A* + 18,300 2,151,714 LinkedIn Corp., Cl. A* 2,160 270,669 Match Group, Inc.* 77,230 880,422 Palantir Technologies, Inc., Cl. A* ,@ 6,606 72,666 SPS Commerce, Inc.* 9,684 493,206 Stamps.com, Inc.* 15,860 1,306,230 Tencent Holdings Ltd. 15,810 321,709 Yahoo! Inc.* 33,505 1,226,283 LEISURE PRODUCTS—0.5% Coach, Inc. 12,840 LIFE SCIENCES TOOLS & SERVICES—2.4% Bio-Techne Corp. 6,910 643,874 Thermo Fisher Scientific, Inc. + 12,625 1,821,156 MANAGED HEALTH CARE—1.2% UnitedHealth Group, Inc. 9,510 MOVIES & ENTERTAINMENT—1.0% Lions Gate Entertainment Corp. 47,087 OIL & GAS EXPLORATION & PRODUCTION—1.0% Anadarko Petroleum Corp. 19,220 PHARMACEUTICALS—1.8% Bristol-Myers Squibb Co. + 17,580 1,268,925 - 38 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Pacira Pharmaceuticals, Inc.* 10,375 $ 561,391 RESEARCH & CONSULTING SERVICES—0.6% Verisk Analytics, Inc., Cl. A* + 8,140 RESTAURANTS—2.8% Shake Shack, Inc., Cl. A* 48,410 1,767,933 Starbucks Corp. 5,635 316,856 Wingstop, Inc.* 32,215 803,442 SEMICONDUCTORS—3.8% Broadcom Ltd. + 8,754 1,275,896 Cavium Networks, Inc.* 1 49 Microsemi Corp.* + 36,485 1,232,828 NXP Semiconductors NV* + 9,090 775,195 Skyworks Solutions, Inc. 9,205 615,078 SOFT DRINKS—3.0% Monster Beverage Corp.* 4,240 611,493 PepsiCo, Inc. + 23,610 2,430,885 SPECIALTY STORES—0.4% Signet Jewelers Ltd. 4,080 SYSTEMS SOFTWARE—3.7% Microsoft Corp. + 44,855 2,236,919 TubeMogul, Inc.* + 121,062 1,568,963 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.6% Apple, Inc. + 39,015 TOBACCO—1.3% Philip Morris International, Inc. 13,380 TRADING COMPANIES & DISTRIBUTORS—0.9% HD Supply Holdings, Inc.* + 26,645 TOTAL COMMON STOCKS (Cost $74,844,262) PREFERRED STOCKS—0.7% SHARES VALUE BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc.* ,@,(a) 41,418 187,209 Tolero Pharmaceuticals, Inc.* ,@,(a) 106,120 140,079 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 26,941 296,351 Palantir Technologies, Inc., Cl. D* ,@ 3,510 38,610 - 39 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 2,964 $ TOTAL PREFERRED STOCKS (Cost $803,533) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Adolor Corp., CPR, 12/31/2049* ,@,(b) 49,870 – (Cost $–) – MASTER LIMITED PARTNERSHIP—1.0% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 37,890 (Cost $1,097,874) REAL ESTATE INVESTMENT TRUST—3.5% SHARES VALUE MORTGAGE—0.8% Blackstone Mortgage Trust, Inc., Cl. A + 30,010 RESIDENTIAL—1.2% AvalonBay Communities, Inc. 7,270 SPECIALIZED—1.5% Crown Castle International Corp. 17,766 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,626,864) PURCHASED OPTIONS—0.1% CONTRACTS VALUE PUT OPTIONS—0.1% S&P 500 index/ June/ 2040* 25 89,775 (Cost $63,807) (Cost $63,807) U.S. GOVERNMENT AGENCY OBLIGATIONS (EXCLUDING MORTGAGE-BACKED)—24.3% SHARES VALUE (Cost $24,996,438) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 159,212 (Cost $159,212) Total Investments (Cost $105,591,990) (c) 105.0 % Liabilities in Excess of Other Assets (5.0 )% ) NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Right - Contingent Payment Right granted December 13, 2011 and may not be sold. Right is deemed to be illiquid and represents 0.0% of the net assets of the Fund. - 40 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) (c) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $106,384,106, amounted to $1,713,548 which consisted of aggregate gross unrealized appreciation of $6,070,135 and aggregate gross unrealized depreciation of $4,356,587. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 Adolor Corp., CPR 10/24/11 $ – % $ – – % Intarcia Therapeutics, Inc. 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 992,087 0.96 % + All or a portion of this security is held as collateral for securities sold short. See Notes to Financial Statements. - 41 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short April 30, 2016 (Unaudited) COMMON STOCKS—-18.8% SHARES VALUE AGRICULTURAL & FARM MACHINERY—-0.3% Deere & Co. (4,215 ) $ ) AIR FREIGHT & LOGISTICS—-0.3% Expeditors International of Washington Inc. (6,795 ) ) AIRLINES—-0.2% JetBlue Airways Corp.* (12,745 ) ) APPAREL ACCESSORIES & LUXURY GOODS—-0.4% Carter's, Inc. (4,190 ) ) APPAREL RETAIL—-0.6% Abercrombie & Fitch Co., Cl. A (11,035 ) (294,965 ) The Gap, Inc. (11,285 ) (261,586 ) ) APPLICATION SOFTWARE—-0.9% Citrix Systems, Inc.* (5,620 ) (459,941 ) Workday, Inc., Cl. A* (6,210 ) (465,626 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.5% Ameriprise Financial, Inc. (2,570 ) (246,463 ) T. Rowe Price Group, Inc. (3,930 ) (295,890 ) ) AUTO PARTS & EQUIPMENT—-0.3% Gentex Corp. (20,080 ) ) AUTOMOBILE MANUFACTURERS—-0.2% General Motors Co. (7,685 ) ) BIOTECHNOLOGY—-0.2% Alkermes PLC.* (5,090 ) ) BROADCASTING—-0.3% Scripps Networks Interactive, Inc., Cl. A (4,924 ) ) CASINOS & GAMING—-0.4% Wynn Resorts Ltd. (5,210 ) ) COMMUNICATIONS EQUIPMENT—-0.3% Polycom, Inc.* (21,585 ) ) COMPUTER & ELECTRONICS RETAIL—-0.8% Best Buy Co., Inc. (16,345 ) (524,348 ) GameStop Corp., Cl. A (9,530 ) (312,584 ) ) CONSUMER FINANCE—-0.2% Capital One Financial Corp. (3,525 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.6% Automatic Data Processing, Inc. (6,400 ) ) DIVERSIFIED BANKS—-0.4% SPDR S&P Regional Banking ETF (9,673 ) ) ELECTRICAL COMPONENTS & EQUIPMENT—-0.4% Acuity Brands, Inc. (1,835 ) ) - 42 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FOOD DISTRIBUTORS—-0.2% United Natural Foods, Inc.* (5,680 ) $ ) GAS UTILITIES—-0.3% National Fuel Gas Co. (5,310 ) ) HEALTH CARE EQUIPMENT—-1.3% Abbott Laboratories (7,040 ) (273,856 ) ResMed, Inc. (6,650 ) (371,070 ) Varian Medical Systems, Inc.* (7,971 ) (647,086 ) ) HEALTH CARE SERVICES—-0.2% Express Scripts, Inc.* (3,160 ) ) HEALTH CARE TECHNOLOGY—-0.4% Cerner Corp.* (6,490 ) ) HOTELS RESORTS & CRUISE LINES—-1.0% Carnival Corp. (6,245 ) (306,317 ) Marriott International, Inc., Cl. A (9,775 ) (685,130 ) ) HOUSEWARES & SPECIALTIES—-0.2% Tupperware Brands Corp. (3,775 ) ) INDUSTRIAL MACHINERY—-0.3% Nordson Corp. (3,415 ) ) INSURANCE BROKERS—-0.5% Aon PLC. (4,620 ) ) INTERNET SOFTWARE & SERVICES—-0.2% Cimpress NV* (1,985 ) ) IT CONSULTING & OTHER SERVICES—-0.7% Accenture PLC., Cl. A (3,880 ) (438,129 ) Gartner, Inc.* (2,975 ) (259,331 ) ) LEISURE PRODUCTS—-0.4% Hasbro, Inc. (5,165 ) ) MANAGED HEALTH CARE—-0.5% Anthem, Inc. (3,620 ) ) MARKET INDICES—-1.0% iShares Russell 2000 Growth ETF (3,115 ) (417,628 ) Powershares QQQ Trust Series 1 (5,535 ) (585,160 ) ) MOVIES & ENTERTAINMENT—-0.2% Viacom, Inc., Cl. B (5,980 ) ) REGIONAL BANKS—-0.6% Cullen/Frost Bankers, Inc. (7,225 ) (462,328 ) Hancock Holding Co. (7,140 ) (185,426 ) ) RESTAURANTS—-0.7% Brinker International, Inc. (9,680 ) (448,378 ) - 43 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—(CONT.) Zoe's Kitchen, Inc.* (8,195 ) $ (307,230 ) ) SEMICONDUCTORS—-1.2% Analog Devices, Inc. (2,205 ) (124,186 ) Linear Technology Corp. (10,295 ) (457,922 ) Synaptics, Inc.* (3,845 ) (275,110 ) Taiwan Semiconductor Manufacturing Co., Ltd.# (18,665 ) (440,307 ) ) SPECIALTY CHEMICALS—-0.3% The Valspar Corp. (2,615 ) ) SYSTEMS SOFTWARE—-0.9% Check Point Software Technologies Ltd.* (6,900 ) (571,803 ) NetSuite, Inc.* (3,320 ) (269,053 ) ) THRIFTS & MORTGAGE FINANCE—-0.1% People's United Financial, Inc. (7,610 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.3% WW Grainger, Inc. (1,300 ) ) TOTAL COMMON STOCKS (Proceeds$19,234,155) $ REAL ESTATE INVESTMENT TRUST—-0.5% SHARES VALUE OFFICE REITS—-0.3% Boston Properties, Inc. (2,040 ) ) RETAIL REITS—-0.2% Simon Property Group, Inc. (1,255 ) ) TOTAL REAL ESTATE INVESTMENT TRUST (Proceeds$515,878) $ ) Total (Proceeds $19,750,033) $ * Non-income producing security. # American Depositary Receipts. See Notes to Financial Statements. - 44 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2016 (Unaudited) COMMON STOCKS—96.0% SHARES VALUE BRAZIL—7.2% BREWERS—1.0% Ambev SA 51,035 $ 287,849 DIVERSIFIED REAL ESTATE ACTIVITIES—1.2% BR Malls Participacoes SA 70,949 349,400 INDEPENDENT POWER AND RENEWABLE ENERGY—0.8% AES Tiete Energia SA 59,200 243,151 INDUSTRIAL MACHINERY—0.7% WEG SA 49,728 219,580 MANAGED HEALTH CARE—0.5% Odontoprev SA* 51,584 156,952 MULTI-LINE INSURANCE—1.4% BB Seguridade Participacoes SA 46,200 403,165 PAPER PRODUCTS—0.7% Suzano Papel e Celulose SA* 57,581 219,919 PERSONAL PRODUCTS—0.3% Hypermarcas SA 10,200 90,019 STEEL—0.6% Vale SA 31,900 182,707 TOTAL BRAZIL (Cost $2,170,765) CAYMAN ISLANDS—3.1% COMMODITY CHEMICALS—0.8% Green Seal Holdings Ltd. 52,000 226,138 INTERNET RETAIL—0.8% JD.com, Inc.#* 9,841 251,536 MOVIES & ENTERTAINMENT—0.6% IMAX China Holding, Inc.* (a) 33,400 186,413 RESTAURANTS—0.9% Gourmet Master Co., Ltd. 33,000 265,058 TOTAL CAYMAN ISLANDS (Cost $855,059) CHINA—20.7% APPAREL ACCESSORIES & LUXURY GOODS—0.7% Li Ning Co., Ltd.* 464,000 201,238 CONSTRUCTION & ENGINEERING—2.0% China Communications Construction Co., Ltd. 220,206 264,323 China State Construction International Holdings Ltd. 215,568 335,239 CONSTRUCTION MATERIALS—0.8% Anhui Conch Cement Co., Ltd. 85,500 225,300 CONSUMER ELECTRONICS—0.7% Haier Electronics Group Co., Ltd. 120,000 201,545 ELECTRONIC EQUIPMENT MANUFACTURERS—0.8% PAX Global Technology Ltd. 282,145 243,353 - 45 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CHINA—(CONT.) HEALTH CARE FACILITIES—0.9% Phoenix Healthcare Group Co., Ltd. 183,413 $ 277,848 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—1.0% Huaneng Renewables Corp., Ltd. 989,760 292,065 INDUSTRIAL CONGLOMERATES—1.0% China Everbright International Ltd. 253,299 284,553 INTEGRATED OIL & GAS—1.1% China Petroleum & Chemical Corp. 475,423 335,631 INTERNET RETAIL—0.7% Vipshop Holdings Ltd.#* 16,062 219,086 INTERNET SOFTWARE & SERVICES—5.8% Alibaba Group Holding Ltd.#* 7,328 563,816 Tencent Holdings Ltd. 58,007 1,180,353 LIFE & HEALTH INSURANCE—1.1% Ping An Insurance Group Co., of China Ltd. 70,732 331,953 OIL & GAS EXPLORATION & PRODUCTION—0.9% CNOOC Ltd. 209,000 258,184 REAL ESTATE DEVELOPMENT—1.1% China Overseas Land & Investment Ltd. 103,033 327,056 WIRELESS TELECOMMUNICATION SERVICES—2.1% China Mobile Ltd. 55,230 634,087 TOTAL CHINA (Cost $6,216,360) COLOMBIA—1.7% CONSTRUCTION MATERIALS—1.0% Cementos Argos SA 80,783 302,296 INTEGRATED OIL & GAS—0.7% Ecopetrol SA# 19,975 198,551 TOTAL COLOMBIA (Cost $467,004) GERMANY—0.5% PAPER PRODUCTS—0.5% Sappi Ltd.#* 33,255 144,231 (Cost $137,245) HONG KONG—1.9% DIVERSIFIED REAL ESTATE ACTIVITIES—0.6% China Resources Land Ltd. 68,000 166,882 LIFE & HEALTH INSURANCE—1.3% AIA Group Ltd. 66,519 397,240 TOTAL HONG KONG (Cost $538,922) INDIA—10.2% AUTO PARTS & EQUIPMENT—0.9% Motherson Sumi Systems Ltd.* 68,588 258,308 - 46 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) AUTOMOBILE MANUFACTURERS—0.6% Maruti Suzuki India Ltd.* 3,253 $ 185,427 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.9% Tata Motors Ltd.#* 9,405 285,724 CONSTRUCTION MATERIALS—1.0% Shree Cement Ltd.* 1,599 306,586 DIVERSIFIED BANKS—2.5% Axis Bank Ltd. 34,781 246,079 HDFC Bank Ltd. 24,643 500,256 OIL & GAS REFINING & MARKETING—0.9% Reliance Industries Ltd.* 17,377 256,053 PHARMACEUTICALS—2.6% Aurobindo Pharma Ltd. 43,503 495,043 Sun Pharmaceutical Industries Ltd. 22,189 270,984 TOBACCO—0.8% ITC Ltd.* 47,794 234,116 TOTAL INDIA (Cost $2,768,778) INDONESIA—3.3% AUTOMOBILE MANUFACTURERS—1.0% Astra International Tbk PT 577,900 293,325 CONSTRUCTION & ENGINEERING—0.5% Pembangunan Perumahan Persero Tbk PT 540,400 149,811 DIVERSIFIED BANKS—0.9% Bank Rakyat Indonesia Persero Tbk., PT 344,069 268,946 HEALTH CARE FACILITIES—0.9% Mitra Keluarga Karyasehat Tbk PT 1,287,700 258,782 TOTAL INDONESIA (Cost $1,012,115) LUXEMBOURG—1.6% APPLICATION SOFTWARE—0.9% Globant SA* 7,904 280,513 PACKAGED FOODS & MEATS—0.7% Adecoagro SA* 19,400 206,804 TOTAL LUXEMBOURG (Cost $443,026) MALAYSIA—1.4% BROADCASTING—0.6% Astro Malaysia Holdings Bhd 263,800 186,586 CONSTRUCTION & ENGINEERING—0.8% IJM Corp., Bhd 269,000 237,406 TOTAL MALAYSIA (Cost $407,382) - 47 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MEXICO—5.7% AIRLINES—1.0% Controladora Vuela Cia de Aviacion SAB de CV#* 14,160 $ 295,661 DIVERSIFIED BANKS—0.9% Banregio Grupo Financiero SAB de CV 42,300 254,291 DIVERSIFIED REAL ESTATE ACTIVITIES—1.2% Corp Inmobiliaria Vesta SAB de CV 223,281 363,832 GAS UTILITIES—0.5% Infraestructura Energetica Nova SAB de CV 38,375 149,874 RESTAURANTS—0.9% Alsea SAB de CV 70,200 269,428 SPECIALIZED FINANCE—1.2% Unifin Financiera SAB de CV SOFOM ENR 126,656 371,932 TOTAL MEXICO (Cost $1,620,338) PERU—0.7% DIVERSIFIED BANKS—0.7% Credicorp Ltd. 1,376 200,098 (Cost $200,969) PHILIPPINES—1.0% FOOD RETAIL—0.5% Puregold Price Club, Inc. 172,900 147,775 PACKAGED FOODS & MEATS—0.5% Universal Robina Corp. 32,691 144,713 TOTAL PHILIPPINES (Cost $292,658) RUSSIA—1.4% FOOD RETAIL—1.1% X5 Retail Group NV*,(b) 15,711 311,163 INTERNET SOFTWARE & SERVICES—0.3% Yandex NV* 4,552 93,180 TOTAL RUSSIA (Cost $360,906) SOUTH AFRICA—4.9% ASSET MANAGEMENT & CUSTODY BANKS—1.3% Brait SE* 33,781 377,970 CABLE & SATELLITE—2.1% Naspers Ltd. 4,607 633,983 OTHER DIVERSIFIED FINANCIAL SERVICES—0.5% FirstRand Ltd.* 50,633 162,742 PHARMACEUTICALS—1.0% Aspen Pharmacare Holdings Ltd. 12,629 297,944 TOTAL SOUTH AFRICA (Cost $1,296,004) SOUTH KOREA—14.9% AUTOMOBILE MANUFACTURERS—1.0% Hyundai Motor Co. 2,244 280,039 - 48 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) BUILDING PRODUCTS—0.9% LG Hausys Ltd. 2,114 $ 275,754 COMMODITY CHEMICALS—1.0% LG Chem Ltd. 1,199 309,336 COMPUTER & ELECTRONICS RETAIL—0.7% LOTTE Himart Co., Ltd. 4,406 216,466 DIVERSIFIED BANKS—1.1% KB Financial Group, Inc. 10,866 330,675 HOUSEHOLD PRODUCTS—1.4% LG Household & Health Care Ltd.* 483 422,972 INDUSTRIAL MACHINERY—0.7% Viatron Technologies, Inc. 8,276 206,624 INTERNET SOFTWARE & SERVICES—1.4% NAVER Corp. 723 426,173 PACKAGED FOODS & MEATS—0.7% CJ CheilJedang Corp. 629 207,810 PROPERTY & CASUALTY INSURANCE—1.2% Hyundai Marine & Fire Insurance Co., Ltd.* 13,303 368,290 SEMICONDUCTOR EQUIPMENT—0.5% Tera Semicon Co., Ltd.* 6,016 140,104 SEMICONDUCTORS—4.3% Samsung Electronics Co., Ltd. 1,170 1,268,224 TOTAL SOUTH KOREA (Cost $4,337,481) SWITZERLAND—1.7% IT CONSULTING & OTHER SERVICES—1.7% Luxoft Holding, Inc.* 8,490 490,807 (Cost $362,037) TAIWAN—9.7% COMPUTER STORAGE & PERIPHERALS—1.0% Primax Electronics Ltd. 267,000 312,704 DIVERSIFIED BANKS—1.0% E.Sun Financial Holding Co., Ltd.* 550,055 304,150 ELECTRONIC EQUIPMENT MANUFACTURERS—0.8% Chroma ATE, Inc.* 105,900 234,344 ENVIRONMENTAL & FACILITIES SERVICES—0.8% Sunny Friend Environmental Technology Co., Ltd. 55,000 237,565 SEMICONDUCTORS—5.0% ASPEED Technology, Inc. 23,079 210,618 Chipbond Technology Corp.* 159,000 210,763 eMemory Technology, Inc. 22,000 240,191 Sitronix Technology Corp.* 111,000 323,339 Taiwan Semiconductor Manufacturing Co., Ltd.* 107,000 491,110 - 49 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TAIWAN—(CONT.) TEXTILES—1.1% Eclat Textile Co., Ltd.* 28,000 $ 318,383 TOTAL TAIWAN (Cost $3,032,417) THAILAND—2.0% CONSTRUCTION & ENGINEERING—0.9% Sino-Thai Engineering & Construction PCL* 400,400 262,092 HOTELS RESORTS & CRUISE LINES—0.5% The Erawan Group PCL 1,234,500 154,630 OIL & GAS EXPLORATION & PRODUCTION—0.6% PTT Exploration & Production PCL 85,500 183,812 TOTAL THAILAND (Cost $547,962) TURKEY—0.5% DIVERSIFIED BANKS—0.5% Turkiye Garanti Bankasi AS 49,520 152,450 (Cost $150,840) UNITED ARAB EMIRATES—0.7% DIVERSIFIED BANKS—0.7% Abu Dhabi Commercial Bank PJSC 109,448 195,902 (Cost $226,874) UNITED KINGDOM—1.2% AIRLINES—1.2% Wizz Air Holdings PLC.* (a) 13,219 364,096 (Cost $265,295) TOTAL COMMON STOCKS (Cost $27,710,437) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE UNITED STATES—0.1% CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 43,241 43,241 (Cost $43,241) Total Investments (Cost $27,753,678) (c) 96.1 % 28,644,716 Other Assets in Excess of Liabilities 3.9 % 1,161,022 NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 1.8% of the net assets of the Fund . (b) Global Depositary Receipts. (c) At April 30, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $27,985,510, amounted to $659,206 which consisted of aggregate gross unrealized appreciation of $2,999,493 and aggregate gross unrealized depreciation of $2,340,287. * Non-income producing security. - 50 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2016 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2016 JS Kred SPV I, LLC. 06/26/15 $ % $ % Total $ 43,241 0.15 % See Notes to Financial Statements. - 51 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2016 (Unaudited) Alger Spectra Fund Alger Green Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 5,378,899,073 $ 75,200,329 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 15,464,465 43,954 Cash and cash equivalents 42,465,419 6,757,163 Receivable for investment securities sold 192,510,883 — Receivable for shares of beneficial interest sold 12,194,510 273,263 Dividends and interest receivable 2,814,747 35,152 Prepaid expenses 359,984 42,671 Total Assets 5,644,709,081 82,352,532 LIABILITIES: Securities sold short, at value ‡ 87,485,473 — Payable for investment securities purchased 141,393,250 — Payable for shares of beneficial interest redeemed 11,805,526 79,964 Accrued investment advisory fees 3,512,529 48,370 Accrued transfer agent fees 1,367,042 34,555 Accrued distribution fees 1,368,424 20,626 Accrued administrative fees 124,332 1,874 Accrued shareholder administrative fees 59,655 888 Dividends payable 51,135 — Accrued other expenses 390,534 32,920 Total Liabilities 247,557,900 219,197 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 4,990,171,407 62,332,329 Undistributed net investment income (accumulated loss) (28,477,007 ) 39,168 Undistributed net realized gain (accumulated realized loss) (1,341,393 ) (1,434,936 ) Net unrealized appreciation on investments 436,798,174 21,196,774 NET ASSETS $ $ * Identified cost $ 4,939,695,510 $ 53,979,605 ** Identified cost $ 16,644,594 $ 67,904 ‡ Proceeds received on short sales $ 86,260,212 $ — See Notes to Financial Statements. - 52 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Spectra Fund Alger Green Fund NET ASSETS BY CLASS: Class A $ 1,772,167,527 $ 32,577,491 Class C $ 882,558,598 $ 5,766,593 Class I $ 1,241,871,226 $ 43,789,251 Class Z $ 1,500,553,830 $ — SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 109,557,267 3,655,353 Class C 58,173,670 688,170 Class I 76,098,236 4,918,116 Class Z 91,303,009 — NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share $ 16.18 $ 8.91 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 17.07 $ 9.41 Class C — Net Asset Value Per Share $ 15.17 $ 8.38 Class I — Net Asset Value Per Share $ 16.32 $ 8.90 Class Z — Net Asset Value Per Share $ 16.43 $ — See Notes to Financial Statements. - 53 - E most cu THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Mid Cap Focus Alger Dynamic Fund Opportunities Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 7,568,482 $ 107,770,367 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments — 327,287 Cash and cash equivalents (a) 757,310 8,096,428 Receivable for investment securities sold 64,148 16,139,342 Receivable for shares of beneficial interest sold — 113,963 Dividends and interest receivable 3,122 33,381 Receivable from Investment Manager 12,453 — Prepaid expenses 35,603 45,468 Total Assets 8,441,118 132,526,236 LIABILITIES: Securities sold short, at value ‡ — 19,874,942 Payable for investment securities purchased 67,572 8,747,723 Payable for shares of beneficial interest redeemed — 769,099 Accrued investment advisory fees 5,160 105,991 Due to investmentadvisor — 9,414 Accrued transfer agent fees 1,221 15,731 Accrued distribution fees 1,923 15,600 Accrued administrative fees 189 2,429 Accrued shareholder administrative fees 105 1,128 Dividends payable — 12,264 Accrued other expenses 23,080 40,530 Total Liabilities 99,250 29,594,851 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 8,270,220 103,412,811 Undistributed net investment income (accumulated loss) (46,744 ) (797,919 ) Undistributed net realized gain (accumulated realized loss) 34,452 (2,064,640 ) Net unrealized appreciation on investments 83,940 2,381,133 NET ASSETS $ $ * Identified cost $ 7,484,538 $ 105,085,540 ** Identified cost $ — $ 506,450 ‡ Proceeds received on short sales $ — $ 19,750,033 (a) Includes restricted cash held as collateral for short sales $ — $ 8,092,846 See Notes to Financial Statements. - 54 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Mid Cap Focus Alger Dynamic Fund Opportunities Fund NET ASSETS BY CLASS: Class A $ 6,374,498 $ 34,392,419 Class C $ 328,987 $ 9,792,736 Class I $ 1,638,383 $ — Class Z $ — $ 58,746,230 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 549,141 2,957,923 Class C 30,063 881,174 Class I 141,580 — Class Z — 4,975,766 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share $ 11.61 $ 11.63 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 12.25 $ 12.27 Class C — Net Asset Value Per Share $ 10.94 $ 11.11 Class I — Net Asset Value Per Share $ 11.57 $ — Class Z — Net Asset Value Per Share $ — $ 11.81 See Notes to Financial Statements. - 55 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Emerging Markets Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 28,644,716 Cash and cash equivalents 1,065,212 Foreign cash † 249,304 Receivable for investment securities sold 333,271 Receivable for shares of beneficial interest sold 158,943 Dividends and interest receivable 38,666 Prepaid expenses 49,650 Total Assets 30,539,762 LIABILITIES: Payable for investment securities purchased 647,569 Payable for shares of beneficial interest redeemed 12,397 Due to investmentadvisor 5,221 Accrued transfer agent fees 8,911 Accrued distribution fees 5,402 Accrued administrative fees 654 Accrued shareholder administrative fees 278 Accrued other expenses 53,592 Total Liabilities 734,024 NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 33,842,400 Undistributed net investment income (accumulated loss) (219,567 ) Undistributed net realized gain (accumulated realized loss) (4,708,284 ) Net unrealized appreciation on investments 891,189 NET ASSETS $ * Identified cost $ 27,753,678 † Cost of foreign cash $ 249,096 See Notes to Financial Statements. - 56 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2016 (Unaudited) (Continued) Alger Emerging Markets Fund NET ASSETS BY CLASS: Class A $ 5,241,297 Class C $ 2,666,962 Class I $ 11,815,196 Class Z $ 10,082,283 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 632,771 Class C 332,801 Class I 1,434,816 Class Z 1,215,342 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share $ 8.28 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 8.74 Class C — Net Asset Value Per Share $ 8.01 Class I — Net Asset Value Per Share $ 8.23 Class Z — Net Asset Value Per Share $ 8.30 See Notes to Financial Statements. - 57 - THE ALGER FUNDS II Statement of Operations For the six months ended April 30, 2016 (Unaudited) Alger Spectra Fund Alger Green Fund INCOME: Dividends (net of foreign withholding taxes*) $ 32,567,131 $ 501,927 Interest 80,311 4,237 Total Income 32,647,442 506,164 EXPENSES: Advisory fees — Note 3(a) 21,070,050 284,530 Distribution fees — Note 3(c) Class A 2,280,718 40,000 Class C 4,391,652 28,325 Class I 1,541,740 53,106 Shareholder administrative fees — Note 3(f) 358,447 5,231 Administration fees — Note 3(b) 744,158 11,021 Dividends on securities sold short 2,110,232 — Custodian fees 177,703 11,910 Borrowing fees on short sales 1,407,957 — Transfer agent fees and expenses — Note 3(f) 1,735,990 39,960 Printing fees 306,850 7,733 Professional fees 144,890 13,286 Registration fees 254,486 31,062 Trustee fees — Note 3(g) 108,689 1,574 Fund accounting fees 350,904 6,864 Miscellaneous 82,132 3,443 Total Expenses 37,066,598 538,045 NET INVESTMENT LOSS (4,419,156 ) (31,881 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain (loss) on investments 73,393,737 (1,405,561 ) Net realized (loss) on foreign currency transactions (21,657 ) — Net realized gain on short sales 17,445,121 — Net change in unrealized (depreciation) on investments, optionsand foreign currency (320,099,715 ) (1,401,183 ) Net change in unrealized (depreciation) on short sales (33,246,226 ) — Net realized and unrealized (loss) on investments, options, and foreign currency (262,528,740 ) (2,806,744 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ 153,429 $ — See Notes to Financial Statements. - 58 - THE ALGER FUNDS II Statement of Operations For the six months ended April 30, 2016 (Unaudited) (Continued) Alger Mid Cap Focus Alger Dynamic Fund Opportunities Fund INCOME: Dividends (net of foreign withholding taxes*) $ 32,071 $ 431,716 Interest 388 23,041 Total Income 32,459 454,757 EXPENSES: Advisory fees — Note 3(a) 30,935 685,409 Distribution fees — Note 3(c) Class A 7,815 50,388 Class C 1,595 51,010 Class I 2,097 — Shareholder administrative fees — Note 3(f) 626 7,354 Administration fees — Note 3(b) 1,134 15,708 Dividends on securities sold short — 174,001 Custodian fees 14,570 35,162 Interest expenses — 884 Borrowing fees on short sales — 75,549 Transfer agent fees and expenses — Note 3(f) 3,360 30,996 Printing fees 1,657 7,850 Professional fees 13,495 16,069 Registration fees 29,779 39,702 Trustee fees — Note 3(g) 163 2,287 Fund accounting fees 1,919 10,867 Miscellaneous 2,191 5,557 Total Expenses 111,336 1,208,793 Less, expense reimbursements/waivers — Note 3(a) (53,294 ) — Net Expenses 58,042 1,208,793 NET INVESTMENT LOSS (25,583 ) (754,036 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain (loss) on investments purchased options 91,514 (1,936,678 ) Net realized gain on foreign currency transactions — 564 Net realized gain on short sales — 589,347 Net change in unrealized (depreciation) on investments, optionsand foreign currency (573,690 ) (1,862,218 ) Net change in unrealized (depreciation) on short sales — (1,081,555 ) Net realized and unrealized (loss) on investments, options, and foreign currency (482,176 ) (4,290,540 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ ) * Foreign withholding taxes $ — $ 814 See Notes to Financial Statements. - 59 - THE ALGER FUNDS II Statement of Operations For the six months ended April 30, 2016 (Unaudited) (Continued) Alger Emerging Markets Fund INCOME: Dividends (net of foreign withholding taxes*) $ 173,457 Interest 513 Total Income 173,970 EXPENSES: Advisory fees — Note 3(a) 145,636 Distribution fees — Note 3(c) Class A 6,282 Class C 11,435 Class I 14,044 Shareholder administrative fees — Note 3(f) 1,563 Administration fees — Note 3(b) 3,641 Custodian fees 63,750 Transfer agent fees and expenses — Note 3(f) 15,654 Printing fees 2,753 Professional fees 16,222 Registration fees 40,563 Trustee fees — Note 3(g) 502 Fund accounting fees 4,436 Miscellaneous 11,581 Total Expenses 338,062 Less, expense reimbursements/waivers — Note 3(a) (127,174 ) Net Expenses 210,888 NET INVESTMENT LOSS (36,918 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized (loss) on investments and purchased options (897,205 ) Net realized (loss) on foreign currency transactions (6,216 ) Net change in unrealized appreciation on investments, optionsand foreign currency 86,644 Net realized and unrealized (loss) on investments, options, and foreign currency (816,777 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) * Foreign withholding taxes $ 19,790 See Notes to Financial Statements. - 60 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) Alger Spectra Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (4,419,156 ) $ (15,197,838 ) Net realized gain on investments, options and foreign currency 90,817,201 410,668,377 Net change in unrealized appreciation (depreciation) on investments, options and foreign currency (353,345,941 ) 42,404,519 Net increase (decrease) in net assets resulting from operations (266,947,896 ) 437,875,058 Dividends and distributions to shareholders from: Net realized gains: Class A (153,383,448 ) (232,068,288 ) Class C (78,165,865 ) (86,801,799 ) Class I (103,827,372 ) (129,154,885 ) Class Z (125,330,338 ) (115,269,367 ) Total dividends and distributions to shareholders (460,707,023 ) (563,294,339 ) Increase (decrease) from shares of beneficial interest transactions: Class A (222,534,595 ) 450,724,006 Class C 107,847,386 273,947,569 Class I 156,188,999 246,206,432 Class Z 495,097,269 286,905,857 Net increase from shares of beneficial interest transactions — Note 6(a) 536,599,059 1,257,783,864 Redemption Fees: Class A — 15,847 Class C — 5,723 Total Redemption Fees — Note 6(b) — 21,570 Total increase (decrease) (191,055,860 ) 1,132,386,153 Net Assets: Beginning of period 5,588,207,041 4,455,820,888 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (28,477,007 ) $ (19,169,843 ) See Notes to Financial Statements. - 61 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) (Continued) Alger Green Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (31,881 ) $ (94,568 ) Net realized gain (loss) on investments, options and foreign currency (1,405,561 ) 1,079,283 Net change in unrealized appreciation (depreciation) on investments, options and foreign currency (1,401,183 ) 3,027,167 Net increase (decrease) in net assets resulting from operations (2,838,625 ) 4,011,882 Dividends and distributions to shareholders from: Net realized gains: Class A (447,262 ) (887,146 ) Class C (84,420 ) (153,204 ) Class I (591,290 ) (1,154,776 ) Total dividends and distributions to shareholders (1,122,972 ) (2,195,126 ) Increase (decrease) from shares of beneficial interest transactions: Class A (89,618 ) 1,803,130 Class C 134,075 610,920 Class I 3,028,164 (19,046 ) Net increase from shares of beneficial interest transactions — Note 6(a) 3,072,621 2,395,004 Redemption Fees: Class A — 3 Total Redemption Fees — Note 6(b) — 3 Total increase (decrease) (888,976 ) 4,211,763 Net Assets: Beginning of period 83,022,311 78,810,548 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ 39,168 $ (30,136 ) See Notes to Financial Statements. - 62 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) (Continued) Alger Mid Cap Focus Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (25,583 ) $ (62,383 ) Net realized gain on investments, options and foreign currency 91,514 491,681 Net change in unrealized depreciation on investments, options and foreign currency (573,690 ) (282,575 ) Net increase (decrease) in net assets resulting from operations (507,759 ) 146,723 Dividends and distributions to shareholders from: Net investment income: Class A — (27,209 ) Class I — (11,760 ) Net realized gains: Class A (338,004 ) (461,447 ) Class C (17,866 ) (26,114 ) Class I (96,019 ) (136,646 ) Total dividends and distributions to shareholders (451,889 ) (663,176 ) Increase (decrease) from shares of beneficial interest transactions: Class A 393,060 630,791 Class C 28,094 (9,637 ) Class I (131,423 ) 104,867 Net increase from shares of beneficial interest transactions — Note 6(a) 289,731 726,021 Total increase (decrease) (669,917 ) 209,568 Net Assets: Beginning of period 9,011,785 8,802,217 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (46,744 ) $ (68,354 ) See Notes to Financial Statements. - 63 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) (Continued) Alger Dynamic Opportunities Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (754,036 ) $ (1,396,566 ) Net realized gain (loss) on investments, options and foreign currency (1,346,767 ) 2,740,694 Net change in unrealized depreciation on investments, options and foreign currency (2,943,773 ) (295,072 ) Net increase (decrease) in net assets resulting from operations (5,044,576 ) 1,049,056 Dividends and distributions to shareholders from: Net realized gains: Class A (1,142,833 ) (2,281,541 ) Class C (294,452 ) (361,352 ) Class Z (1,894,964 ) (1,765,215 ) Total dividends and distributions to shareholders (3,332,249 ) (4,408,108 ) Increase (decrease) from shares of beneficial interest transactions: Class A (29,973,817 ) 20,842,186 Class C 441,481 4,618,262 Class Z 16,205,699 18,433,053 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (13,326,637 ) 43,893,501 Redemption Fees: Class A — 508 Total Redemption Fees — Note 6(b) — 508 Total increase (decrease) (21,703,462 ) 40,534,957 Net Assets: Beginning of period 124,634,847 84,099,890 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (797,919 ) $ (1,238,473 ) See Notes to Financial Statements. - 64 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) (Continued) Alger Emerging Markets Fund For the For the Six Months Ended Year Ended April 30, 2016 October 31, 2015 Net investment loss $ (36,918 ) $ (82,913 ) Net realized loss on investments, options and foreign currency (903,421 ) (1,769,379 ) Net change in unrealized appreciation (depreciation) on investments, options and foreign currency 86,644 (921,805 ) Net decrease in net assets resulting from operations (853,695 ) (2,774,097 ) Dividends and distributions to shareholders from: Net investment income: Class A (4,867 ) — Class I (4,133 ) — Class Z (15,378 ) — Total dividends and distributions to shareholders (24,378 ) — Increase (decrease) from shares of beneficial interest transactions: Class A (2,824,235 ) 2,288,922 Class C 183,687 700,257 Class I 433,131 1,497,814 Class Z 5,931,944 1,046,389 Net increase from shares of beneficial interest transactions — Note 6(a) 3,724,527 5,533,382 Redemption Fees: Class A — 10 Class C — 3 Total Redemption Fees — Note 6(b) — 13 Total increase 2,846,454 2,759,298 Net Assets: Beginning of period 26,959,284 24,199,986 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (219,567 ) $ (134,693 ) See Notes to Financial Statements. - 65 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Spectra Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 18.45 $ 19.13 $ 17.37 $ 13.82 $ 12.35 $ 11.33 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.01 ) (0.04 ) (0.06 ) 0.05 0.02 (0.05 ) Net realized and unrealized gain (loss) on investments (0.76 ) 1.74 2.82 3.91 1.66 1.07 Total from investment operations (0.77 ) 1.70 2.76 3.96 1.68 1.02 Dividends from net investment income – – – (0.09 ) – – Distributions from net realized gains (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) – Net asset value, end of period $ 16.18 $ 18.45 $ 19.13 $ 17.37 $ 13.82 $ 12.35 Total return (iii) (4.66 )% 9.66 % 16.56 % 29.29 % 14.00 % 9.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,772,167 $ 2,243,901 $ 1,846,479 $ 1,866,317 $ 1,158,220 $ 836,857 Ratio of gross expenses to average net assets 1.33% (iv) 1.34% (v) 1.52% (vi) 1.52% (vii) 1.49% (viii) 1.58 % (ix) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.33 % 1.34 % 1.52 % 1.52 % 1.49 % 1.58 % Ratio of net investment income (loss) to average net assets (0.12 )% (0.24 )% (0.35 )% 0.35 % 0.16 % (0.38 )% Portfolio turnover rate 66.13 % 143.64 % 149.01 % 113.69 % 139.90 % 163.11 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.13% related to dividend expense on short positions and interest expense for the period ended 4/30/16 (v) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vi) Includes 0.27% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vii) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (viii) Includes 0.12% related to dividend expense on short positions and interest expense for the period ended 10/31/12 (ix) Includes 0.18% related to dividend expense on short positions and interest expense for the period ended 10/31/11 - 66 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Spectra Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 17.46 $ 18.35 $ 16.81 $ 13.43 $ 12.09 $ 11.18 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.07 ) (0.18 ) (0.19 ) (0.07 ) (0.07 ) (0.13 ) Net realized and unrealized gain (loss) on investments (0.72 ) 1.67 2.73 3.79 1.62 1.04 Total from investment operations (0.79 ) 1.49 2.54 3.72 1.55 0.91 Dividends from net investment income – – – (0.02 ) – – Distributions from net realized gains (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) – Net asset value, end of period $ 15.17 $ 17.46 $ 18.35 $ 16.81 $ 13.43 $ 12.09 Total return (iii) (5.06 )% 8.84 % 15.69 % 28.38 % 13.12 % 8.20 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 882,559 $ 899,108 $ 650,438 $ 458,750 $ 242,972 $ 134,399 Ratio of gross expenses to average net assets 2.09% (iv) 2.11% (v) 2.27% (vi) 2.28% (vii) 2.24% (viii) 2.32 % (ix) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.09 % 2.11 % 2.27 % 2.28 % 2.24 % 2.32 % Ratio of net investment income (loss) to average net assets (0.89 )% (1.01 )% (1.12 )% (0.46 )% (0.57 )% (1.11 )% Portfolio turnover rate 66.13 % 143.64 % 149.01 % 113.69 % 139.90 % 163.11 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.13% related to dividend expense on short positions and interest expense for the period ended 4/30/16 (v) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vi) Includes 0.28% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vii) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (viii) Includes 0.13% related to dividend expense on short positions and interest expense for the period ended 10/31/12 (ix) Includes 0.17% related to dividend expense on short positions and interest expense for the period ended 10/31/11 - 67 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Spectra Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 18.60 $ 19.27 $ 17.48 $ 13.92 $ 12.42 $ 11.39 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.01 ) (0.05 ) (0.06 ) 0.06 0.03 (0.04 ) Net realized and unrealized gain (loss) on investments (0.77 ) 1.76 2.85 3.91 1.68 1.07 Total from investment operations (0.78 ) 1.71 2.79 3.97 1.71 1.03 Dividends from net investment income – – – (0.09 ) – – Distributions from net realized gains (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) – Net asset value, end of period $ 16.32 $ 18.60 $ 19.27 $ 17.48 $ 13.92 $ 12.42 Total return (iii) (4.68 )% 9.65 % 16.63 % 29.30 % 14.07 % 9.10 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,241,871 $ 1,251,395 $ 1,030,304 $ 736,036 $ 431,557 $ 266,366 Ratio of gross expenses to average net assets 1.31% (iv) 1.35% (v) 1.50% (vi) 1.50% (vii) 1.43% (viii) 1.50 % (ix) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.31 % 1.35 % 1.50 % 1.50 % 1.43 % 1.50 % Ratio of net investment income (loss) to average net assets (0.12 )% (0.25 )% (0.35 )% 0.36 % 0.25 % (0.29 )% Portfolio turnover rate 66.13 % 143.64 % 149.01 % 113.69 % 139.90 % 163.11 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.13% related to dividend expense on short positions and interest expense for the period ended 4/30/16 (v) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vi) Includes 0.28% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vii) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (viii) Includes 0.12% related to dividend expense on short positions and interest expense for the period ended 10/31/12 (ix) Includes 0.18% related to dividend expense on short positions and interest expense for the period ended 10/31/11 - 68 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Spectra Fund Class Z From 12/29/2010 Sixmonths (commencement ended Year ended Year ended Year ended Year ended of operations) to 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 18.70 $ 19.30 $ 17.46 $ 13.90 $ 12.38 $ 12.20 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (iii) 0.01 0.01 (0.02 ) 0.10 0.08 – Net realized and unrealized gain (loss) on investments (0.78 ) 1.77 2.86 3.91 1.65 0.18 Total from investment operations (0.77 ) 1.78 2.84 4.01 1.73 0.18 Dividends from net investment income – – – (0.13 ) – – Distributions from net realized gains (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) – Net asset value, end of period $ 16.43 $ 18.70 $ 19.30 $ 17.46 $ 13.90 $ 12.38 Total return (iv) (4.53 )% 9.98 % 17.01 % 29.68 % 14.28 % 1.50 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,500,554 $ 1,193,803 $ 928,600 $ 367,709 $ 215,244 $ 3,373 Ratio of gross expenses to average net assets 1.01% (v) 1.04% (vi) 1.23% (vii) 1.20% (viii) 1.20% (ix) 2.65 % (x) Ratio of expense reimbursements to average net assets – (1.41 )% Ratio of net expenses to average net assets 1.01 % 1.04 % 1.23 % 1.20 % 1.20 % 1.24 % Ratio of net investment income (loss) to average net assets 0.18 % 0.06 % (0.11 )% 0.65 % 0.60 % (0.01 )% Portfolio turnover rate 66.13 % 143.64 % 149.01 % 113.69 % 139.90 % 163.11 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. (v) Includes 0.13% related to dividend expense on short positions and interest expense for the period ended 4/30/16 (vi) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.30% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.17% related to dividend expense on short positions and interest expense for the period ended 10/31/12 (x) Includes 0.14% related to dividend expense on short positions and interest expense for the period ended 10/31/11 - 69 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Green Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 9.36 $ 9.14 $ 8.78 $ 6.68 $ 6.01 $ 6.03 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) – (0.01 ) – 0.01 0.01 (0.01 ) Net realized and unrealized gain (loss) on investments (0.32 ) 0.49 0.69 2.10 0.66 (0.01 ) Total from investment operations (0.32 ) 0.48 0.69 2.11 0.67 (0.02 ) Dividends from net investment income – – – (0.01 ) – – Distributions from net realized gains (0.13 ) (0.26 ) (0.33 ) – – – Net asset value, end of period $ 8.91 $ 9.36 $ 9.14 $ 8.78 $ 6.68 $ 6.01 Total return (iii) (3.52 )% 5.30 % 7.99 % 31.63 % 11.15 % (0.30 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 32,577 $ 34,213 $ 31,662 $ 30,586 $ 26,243 $ 27,018 Ratio of gross expenses to average net assets 1.31 % 1.29 % 1.33 % 1.41 % 1.49 % 1.46 % Ratio of expense reimbursements to average net assets – – – (0.06 )% (0.17 )% (0.21 )% Ratio of net expenses to average net assets 1.31 % 1.29 % 1.33 % 1.35 % 1.32 % 1.25 % Ratio of net investment income (loss) to average net assets (0.04 )% (0.07 )% (0.05 )% 0.18 % 0.12 % (0.14 )% Portfolio turnover rate 7.37 % 16.85 % 24.22 % 43.35 % 21.25 % 28.25 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 70 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Green Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 8.84 $ 8.71 $ 8.45 $ 6.47 $ 5.88 $ 5.94 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) (0.07 ) (0.07 ) (0.05 ) (0.05 ) (0.05 ) Net realized and unrealized gain (loss) on investments (0.30 ) 0.46 0.66 2.03 0.64 (0.01 ) Total from investment operations (0.33 ) 0.39 0.59 1.98 0.59 (0.06 ) Distributions from net realized gains (0.13 ) (0.26 ) (0.33 ) – – – Net asset value, end of period $ 8.38 $ 8.84 $ 8.71 $ 8.45 $ 6.47 $ 5.88 Total return (iii) (3.84 )% 4.51 % 7.09 % 30.45 % 10.03 % (1.00 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,767 $ 5,949 $ 5,261 $ 4,096 $ 2,484 $ 2,517 Ratio of gross expenses to average net assets 2.10 % 2.07 % 2.09 % 2.16 % 2.31 % 2.25 % Ratio of expense reimbursements to average net assets – (0.10 )% (0.25 )% Ratio of net expenses to average net assets 2.10 % 2.07 % 2.09 % 2.16 % 2.21 % 2.00 % Ratio of net investment income (loss) to average net assets (0.83 )% (0.85 )% (0.81 )% (0.69 )% (0.77 )% (0.90 )% Portfolio turnover rate 7.37 % 16.85 % 24.22 % 43.35 % 21.25 % 28.25 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 71 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Green Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 9.35 $ 9.12 $ 8.77 $ 6.67 $ 6.01 $ 6.02 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) – (0.01 ) – 0.01 0.01 (0.01 ) Net realized and unrealized gain (loss) on investments (0.32 ) 0.50 0.68 2.10 0.65 – Total from investment operations (0.32 ) 0.49 0.68 2.11 0.66 (0.01 ) Dividends from net investment income – – – (iii) (0.01 ) – – Distributions from net realized gains (0.13 ) (0.26 ) (0.33 ) – – – Net asset value, end of period $ 8.90 $ 9.35 $ 9.12 $ 8.77 $ 6.67 $ 6.01 Total return (iv) (3.52 )% 5.42 % 7.91 % 31.68 % 11.00 % (0.20 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 43,789 $ 42,860 $ 41,888 $ 35,108 $ 19,717 $ 19,604 Ratio of gross expenses to average net assets 1.27 % 1.27 % 1.30 % 1.35 % 1.52 % 1.63 % Ratio of expense reimbursements to average net assets – (0.20 )% (0.38 )% Ratio of net expenses to average net assets 1.27 % 1.27 % 1.30 % 1.35 % 1.32 % 1.25 % Ratio of net investment income (loss) to average net assets (0.01 )% (0.05 )% (0.03 )% 0.14 % 0.10 % (0.16 )% Portfolio turnover rate 7.37 % 16.85 % 24.22 % 43.35 % 21.25 % 28.25 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount was less than $0.005 per share. (iv) Does not reflect the effect of sales charges, if applicable. - 72 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Focus Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 12.97 $ 13.74 $ 13.86 $ 10.83 $ 9.85 $ 9.54 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) (0.09 ) (0.06 ) (0.01 ) (0.03 ) (0.05 ) Net realized and unrealized gain (loss) on investments (0.68 ) 0.34 1.33 3.66 1.01 0.36 Total from investment operations (0.71 ) 0.25 1.27 3.65 0.98 0.31 Dividends from net investment income – (0.06 ) – Distributions from net realized gains (0.65 ) (0.96 ) (1.39 ) (0.62 ) – – Net asset value, end of period $ 11.61 $ 12.97 $ 13.74 $ 13.86 $ 10.83 $ 9.85 Total return (iii) (5.68 )% 1.75 % 9.83 % 35.40 % 10.00 % 3.20 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 6,375 $ 6,707 $ 6,459 $ 4,766 $ 2,524 $ 2,306 Ratio of gross expenses to average net assets 2.64 2.48 % 2.75 % 4.07 % 4.85 % 5.31 % Ratio of expense reimbursements to average net assets (1.26 )% (1.05 )% (1.45 )% (2.77 )% (3.58 )% (4.11 )% Ratio of net expenses to average net assets 1.38 % 1.43 % 1.30 % 1.30 % 1.27 % 1.20 % Ratio of net investment income (loss) to average net assets (0.60 )% (0.66 )% (0.43 )% (0.07 )% (0.30 )% (0.50 )% Portfolio turnover rate 78.44 % 106.86 % 170.12 % 158.26 % 158.39 % 141.68 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 73 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Focus Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 12.29 $ 13.09 $ 13.35 $ 10.51 $ 9.62 $ 9.39 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06 ) (0.15 ) (0.14 ) (0.09 ) (0.10 ) (0.12 ) Net realized and unrealized gain (loss) on investments (0.64 ) 0.31 1.27 3.55 0.99 0.35 Total from investment operations (0.70 ) 0.16 1.13 3.46 0.89 0.23 Dividends from net investment income – Distributions from net realized gains (0.65 ) (0.96 ) (1.39 ) (0.62 ) – – Net asset value, end of period $ 10.94 $ 12.29 $ 13.09 $ 13.35 $ 10.51 $ 9.62 Total return (iii) (5.93 )% 1.14 % 9.09 % 34.63 % 9.25 % 2.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 329 $ 337 $ 368 $ 282 $ 184 $ 165 Ratio of gross expenses to average net assets 3.81 % 3.41 % 3.53 % 5.49 % 6.00 % 6.45 % Ratio of expense reimbursements to average net assets (1.86 )% (1.46 )% (1.58 )% (3.54 )% (4.05 )% (4.50 )% Ratio of net expenses to average net assets 1.95 % 1.95 % 1.95 % 1.95 % 1.95 % 1.95 % Ratio of net investment income (loss) to average net assets (1.16 )% (1.18 )% (1.08 )% (0.73 )% (0.99 )% (1.25 )% Portfolio turnover rate 78.44 % 106.86 % 170.12 % 158.26 % 158.39 % 141.68 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 74 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Focus Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 12.93 $ 13.73 $ 13.85 $ 10.82 $ 9.84 $ 9.53 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) (0.09 ) (0.06 ) (0.01 ) (0.03 ) (0.05 ) Net realized and unrealized gain (loss) on investments (0.68 ) 0.33 1.33 3.66 1.01 0.36 Total from investment operations (0.71 ) 0.24 1.27 3.65 0.98 0.31 Dividends from net investment income – (0.08 ) – Distributions from net realized gains (0.65 ) (0.96 ) (1.39 ) (0.62 ) – – Return of capital – Net asset value, end of period $ 11.57 $ 12.93 $ 13.73 $ 13.85 $ 10.82 $ 9.84 Total return (iii) (5.71 )% 1.72 % 9.84 % 35.44 % 10.00 % 3.30 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,638 $ 1,968 $ 1,975 $ 1,815 $ 1,180 $ 776 Ratio of gross expenses to average net assets 2.69 % 2.50 % 2.79 % 4.07 % 5.95 % 6.91 % Ratio of expense reimbursements to average net assets (1.30 )% (1.07 )% (1.49 )% (2.77 )% (4.68 )% (5.71 )% Ratio of net expenses to average net assets 1.39 % 1.43 % 1.30 % 1.30 % 1.27 % 1.20 % Ratio of net investment income (loss) to average net assets (0.60 )% (0.66 )% (0.41 )% (0.08 )% (0.33 )% (0.50 )% Portfolio turnover rate 78.44 % 106.86 % 170.12 % 158.26 % 158.39 % 141.68 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 75 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Dynamic Opportunities Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 Net asset value, beginning of period $ 12.48 $ 12.86 $ 12.90 $ 11.12 $ 10.64 $ 10.55 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.08 ) (0.19 ) (0.20 ) (0.16 ) (0.14 ) (0.21 ) Net realized and unrealized gain (loss) on investments (0.43 ) 0.55 0.96 1.94 0.77 0.30 Total from investment operations (0.51 ) 0.36 0.76 1.78 0.63 0.09 Distributions from net realized gains (0.34 ) (0.74 ) (0.80 ) – (0.15 ) – Net asset value, end of period $ 11.63 $ 12.48 $ 12.86 $ 12.90 $ 11.12 $ 10.64 Total return (iii) (4.22 )% 2.86 % 6.15 % 16.01 % 6.07 % 0.90 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 34,392 $ 67,533 $ 48,464 $ 36,712 $ 21,741 $ 11,514 Ratio of gross expenses to average net assets 2.18% (iv) 2.20% (v) 2.46% (vi) 2.61% (vii) 2.98% (viii) 3.09 % (ix) Ratio of expense reimbursements to average net assets – – – (0.03 )% (0.36 )% (0.62 )% Ratio of net expenses to average net assets 2.18 % 2.20 % 2.46 % 2.58 % 2.62 % 2.47 % Ratio of net investment income (loss) to average net assets (1.40 )% (1.51 )% (1.57 )% (1.37 )% (1.26 )% (1.87 )% Portfolio turnover rate 92.10 % 178.19 % 205.45 % 201.50 % 257.74 % 430.05 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.43% related to dividend expense on short positions and interest expense for the period ended 4/30/16 (v) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vi) Includes 0.57% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (vii) Includes 0.5 8 % related to dividend expense on short positions and interest expense for the period ended 10/31/13 (viii) Includes 0.6 2 % related to dividend expense on short positions and interest expense for the period ended 10/31/12 (ix) Includes 0.47% related to dividend expense on short positions and interest expense for the period ended 10/31/11 - 76 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Dynamic Opportunities Fund Class C From 12/29/2010 Six months (commencement ended Year ended Year ended Year ended Year ended of operations) to 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 11.98 $ 12.47 $ 12.62 $ 10.95 $ 10.57 $ 10.96 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.12 ) (0.28 ) (0.29 ) (0.25 ) (0.22 ) (0.23 ) Net realized and unrealized gain (loss) on investments (0.41 ) 0.53 0.94 1.92 0.75 (0.16 ) Total from investment operations (0.53 ) 0.25 0.65 1.67 0.53 (0.39 ) Distributions from net realized gains (0.34 ) (0.74 ) (0.80 ) – (0.15 ) – Net asset value, end of period $ 11.11 $ 11.98 $ 12.47 $ 12.62 $ 10.95 $ 10.57 Total return (iv) (4.57 )% 2.11 % 5.38 % 15.15 % 5.25 % (3.60 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 9,793 $ 10,136 $ 5,808 $ 1,407 $ 622 $ 539 Ratio of gross expenses to average net assets 2.95% (v) 2.98% (vi) 3.23% (vii 3.36% (viii) 4.00% (ix) 4.12 % (x) Ratio of expense reimbursements to average net assets – – – (0.03 )% (0.62 )% (0.96 )% Ratio of net expenses to average net assets 2.95 % 2.98 % 3.23 % 3.33 % 3.38 % 3.16 % Ratio of net investment income (loss) to average net assets (2.18 )% (2.28 )% (2.36 )% (2.13 )% (2.05 )% 2.56 % Portfolio turnover rate 92.10 % 178.19 % 205.45 % 201.50 % 257.74 % 430.05 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. (v) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 4/30/16 (vi) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.59% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.5 8 % related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.63% related to dividend expense on short positions and interest expense for the period ended 10/31/12 (x) Includes 0.41% related to dividend expense on short positions and interest expense for the period ended 10/31/11 - 77 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Dynamic Opportunities Class Z Fund From 12/29/2010 Six months (commencement ended Year ended Year ended Year ended Year ended of operations) to 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 12.64 $ 12.99 $ 12.98 $ 11.16 $ 10.66 $ 10.96 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.07 ) (0.16 ) (0.16 (0.13 ) (0.10 ) (0.15 ) Net realized and unrealized gain (loss) on investments (0.42 ) 0.55 0.97 1.95 0.75 (0.15 ) Total from investment operations (0.49 ) 0.39 0.81 1.82 0.65 (0.30 ) Distributions from net realized gains (0.34 ) (0.74 ) (0.80 – (0.15 ) – Net asset value, end of period $ 11.81 $ 12.64 $ 12.99 $ 12.98 $ 11.16 $ 10.66 Total return (iv) (4.09 )% 3.16 % 6.52 16.29 % 6.34 % (2.70 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 58,746 $ 46,966 $ 29,828 20,504 $ 17,158 $ 11,368 Ratio of gross expenses to average net assets 1.91% (v) 1.93% (vi) 2.18% (vii) 2.34% (viii) 2.73% (ix) 11.84 % (x) Ratio of expense reimbursements to average net assets – (0.35 )% (9.30 )% Ratio of net expenses to average net assets 1.91 % 1.93 % 2.18 2.34 % 2.38 % 2.54 % Ratio of net investment income (loss) to average net assets (1.13 )% (1.23 )% (1.29 )% (1.08 )% (0.90 )% (1.92 )% Portfolio turnover rate 92.10 % 178.19 % 205.45 201.50 % 257.74 % 430.05 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. (v) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 4/30/16 (vi) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.57% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.58% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.62% related to dividend expense on short positions and interest expense for the period ended 10/31/12 (x) Includes 0.79% related to dividend expense on short positions and interest expense for the period ended 10/31/11 - 78 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Class A Alger Emerging Markets Fund From 12/29/2010 Sixmonths (commencement ended Year ended Year ended Year ended Year ended of operations) to 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 8.55 $ 9.44 $ 9.57 $ 8.52 $ 8.32 $ 10.00 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (iii) (0.02 ) (0.03 ) (0.01 ) 0.02 0.03 0.04 Net realized and unrealized gain (loss) on investments (0.24 ) (0.86 ) (0.12 ) 1.19 0.17 (1.72 ) Total from investment operations (0.26 ) (0.89 ) (0.13 ) 1.21 0.20 (1.68 ) Dividends from net investment income (0.01 ) – – (0.16 ) – – Net asset value, end of period $ 8.28 $ 8.55 $ 9.44 $ 9.57 $ 8.52 $ 8.32 Total return (iv) (3.07 )% (9.43 )% (1.36 )% 14.31 % 2.40 % (16.80 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,242 $ 8,270 $ 6,931 $ 5,260 $ 1,176 $ 764 Ratio of gross expenses to average net assets 2.61 % 2.71 % 2.99 % 3.49 % 4.43 % 4.60 % Ratio of expense reimbursements to average net assets (0.98 )% (1.01 )% (1.29 )% (1.79 )% (2.73 )% (2.90 )% Ratio of net expenses to average net assets 1.63 % 1.70 % 1.70 % 1.70 % 1.70 % 1.70 % Ratio of net investment income (loss) to average net assets (0.42 )% (0.31 )% (0.13 )% 0.19 % 0.31 % 0.51 % Portfolio turnover rate 30.97 % 84.93 % 98.25 % 103.59 % 150.09 % 121.91 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 79 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Emerging Markets Fund Class C From 12/29/2010 Six months (commencement ended Year ended Year ended Year ended Year ended of operations) to 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 8.30 $ 9.23 $ 9.42 $ 8.37 $ 8.23 $ 10.00 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.04 ) (0.09 ) (0.08 ) (0.06 ) (0.05 ) (0.03 ) Net realized and unrealized gain (loss) on investments (0.25 ) (0.84 ) (0.11 ) 1.17 0.19 (1.74 ) Total from investment operations (0.29 ) (0.93 ) (0.19 ) 1.11 0.14 (1.77 ) Dividends from net investment income – – – (0.06 ) – – Net asset value, end of period $ 8.01 $ 8.30 $ 9.23 $ 9.42 $ 8.37 $ 8.23 Total return (iv) (3.49 )% (10.08 )% (2.02 )% 13.34 % 1.70 % (17.70 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 2,667 $ 2,581 $ 2,151 $ 484 $ 151 $ 142 Ratio of gross expenses to average net assets 3.41 % 3.51 % 3.79 % 4.75 % 5.61 % 5.99 % Ratio of expense reimbursements to average net assets (1.04 )% (1.06 )% (1.34 )% (2.30 )% (3.16 )% (3.54 )% Ratio of net expenses to average net assets 2.37 % 2.45 % 2.45 % 2.45 % 2.45 % 2.45 % Ratio of net investment income (loss) to average net assets (1.09 )% (1.01 )% (0.84 )% (0.73 )% (0.57 )% (0.39 )% Portfolio turnover rate 30.97 % 84.93 % 98.25 % 103.59 % 150.09 % 121.91 % See Notes to Financial Statements. (i ) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 80 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Emerging Markets Fund Class I From 12/29/2010 Six months (commencement ended Yearended Yearended Yearended Yearended ofoperations)to 4/30/2016 (i) 10/31/2015 10/31/2014 10/31/2013 10/31/2012 4
